Name: Commission Implementing Regulation (EU) 2019/1285 of 30 July 2019 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 30 June 2019 until 29 September 2019 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  management;  civil law;  insurance;  trade policy
 Date Published: nan

 31.7.2019 EN Official Journal of the European Union L 202/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1285 of 30 July 2019 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 30 June 2019 until 29 September 2019 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 77e(2) thereof, Whereas: (1) In order to ensure uniform conditions for the calculation of technical provisions and basic own funds by insurance and reinsurance undertakings for the purposes of Directive 2009/138/EC, technical information on relevant risk-free interest rate term structures, fundamental spreads for the calculation of the matching adjustment and volatility adjustments should be laid down for every reference date. (2) Insurance and re-insurance undertakings should use the technical information, which is based on market data related to the end of the last month preceding the first reporting reference date to which this Regulation applies. On 4 July 2019, the European Insurance and Occupational Pensions Authority provided the Commission with the technical information related to end of June 2019 market data. That information was published on 4 July 2019 in accordance with Article 77e(1) of Directive 2009/138/EC. (3) Given the need for the immediate availability of the technical information, it is important that this Regulation enters into force as a matter of urgency. (4) For prudential reasons it is necessary that insurance and reinsurance undertakings use the same technical information for calculating technical provisions and basic own funds irrespective of the date on which they report to their competent authorities. This Regulation should therefore apply from the first reporting reference date to which this Regulation applies. (5) To provide legal certainty as soon as possible, it is duly justified on imperative grounds of urgency related to the availability of the relevant risk-free interest rate term structure that measures provided for in this Regulation be adopted in accordance with Article 8, in conjunction with Article 4, of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. Insurance and reinsurance undertakings shall use the technical information referred to in paragraph 2 when calculating technical provisions and basic own funds for reporting with reference dates from 30 June 2019 until 29 September 2019. 2. For each relevant currency, the technical information used to calculate the best estimate in accordance with Article 77 of Directive 2009/138/EC, the matching adjustment in accordance with Article 77c of that Directive and the volatility adjustment in accordance with Article 77d of that Directive shall be the following: (a) the relevant risk-free rate term structures set out in Annex I; (b) the fundamental spreads for the calculation of the matching adjustment set out in Annex II; (c) for each relevant national insurance market, the volatility adjustments set out in Annex III. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 30 June 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Relevant risk-free interest rate term structures to calculate the best estimate, without any matching adjustment or volatility adjustment Term to maturity (in years) Euro Czech koruna Danish krone Forint Krona Kuna 1  0,462 % 2,022 %  0,472 % 0,286 %  0,176 %  0,045 % 2  0,483 % 1,853 %  0,493 % 0,659 %  0,181 % 0,044 % 3  0,455 % 1,719 %  0,465 % 0,785 %  0,148 % 0,074 % 4  0,403 % 1,626 %  0,413 % 1,173 %  0,088 % 0,105 % 5  0,335 % 1,565 %  0,345 % 1,455 %  0,000 % 0,302 % 6  0,256 % 1,523 %  0,266 % 1,760 % 0,090 % 0,559 % 7  0,174 % 1,499 %  0,184 % 2,025 % 0,186 % 0,794 % 8  0,089 % 1,486 %  0,099 % 2,224 % 0,278 % 0,969 % 9  0,005 % 1,488 %  0,015 % 2,379 % 0,364 % 1,084 % 10 0,078 % 1,501 % 0,068 % 2,504 % 0,449 % 1,188 % 11 0,153 % 1,523 % 0,143 % 2,631 % 0,602 % 1,290 % 12 0,224 % 1,547 % 0,214 % 2,762 % 0,790 % 1,389 % 13 0,292 % 1,569 % 0,282 % 2,889 % 0,982 % 1,484 % 14 0,353 % 1,592 % 0,342 % 3,008 % 1,163 % 1,575 % 15 0,400 % 1,622 % 0,390 % 3,116 % 1,330 % 1,662 % 16 0,433 % 1,662 % 0,423 % 3,210 % 1,482 % 1,744 % 17 0,461 % 1,707 % 0,450 % 3,293 % 1,619 % 1,822 % 18 0,489 % 1,758 % 0,479 % 3,367 % 1,742 % 1,896 % 19 0,524 % 1,810 % 0,513 % 3,432 % 1,853 % 1,966 % 20 0,568 % 1,864 % 0,558 % 3,491 % 1,954 % 2,033 % 21 0,624 % 1,918 % 0,614 % 3,544 % 2,045 % 2,096 % 22 0,688 % 1,972 % 0,678 % 3,592 % 2,129 % 2,155 % 23 0,758 % 2,025 % 0,748 % 3,635 % 2,205 % 2,211 % 24 0,830 % 2,076 % 0,821 % 3,674 % 2,275 % 2,265 % 25 0,904 % 2,127 % 0,895 % 3,711 % 2,339 % 2,316 % 26 0,979 % 2,175 % 0,970 % 3,744 % 2,399 % 2,364 % 27 1,053 % 2,223 % 1,044 % 3,774 % 2,454 % 2,410 % 28 1,126 % 2,268 % 1,117 % 3,803 % 2,505 % 2,453 % 29 1,197 % 2,312 % 1,188 % 3,829 % 2,553 % 2,495 % 30 1,266 % 2,354 % 1,258 % 3,853 % 2,598 % 2,534 % 31 1,334 % 2,395 % 1,326 % 3,876 % 2,640 % 2,572 % 32 1,399 % 2,434 % 1,391 % 3,897 % 2,679 % 2,608 % 33 1,462 % 2,471 % 1,455 % 3,917 % 2,716 % 2,642 % 34 1,523 % 2,507 % 1,516 % 3,936 % 2,750 % 2,674 % 35 1,582 % 2,541 % 1,575 % 3,953 % 2,783 % 2,706 % 36 1,638 % 2,575 % 1,631 % 3,969 % 2,814 % 2,735 % 37 1,692 % 2,606 % 1,686 % 3,985 % 2,843 % 2,764 % 38 1,745 % 2,637 % 1,738 % 3,999 % 2,871 % 2,791 % 39 1,795 % 2,666 % 1,788 % 4,013 % 2,897 % 2,817 % 40 1,843 % 2,694 % 1,837 % 4,026 % 2,922 % 2,842 % 41 1,890 % 2,721 % 1,883 % 4,038 % 2,946 % 2,866 % 42 1,934 % 2,747 % 1,928 % 4,050 % 2,968 % 2,889 % 43 1,977 % 2,772 % 1,971 % 4,061 % 2,990 % 2,911 % 44 2,018 % 2,796 % 2,013 % 4,072 % 3,010 % 2,932 % 45 2,058 % 2,819 % 2,052 % 4,082 % 3,030 % 2,952 % 46 2,096 % 2,842 % 2,091 % 4,091 % 3,049 % 2,972 % 47 2,133 % 2,863 % 2,128 % 4,101 % 3,067 % 2,991 % 48 2,168 % 2,884 % 2,163 % 4,109 % 3,084 % 3,009 % 49 2,203 % 2,904 % 2,197 % 4,118 % 3,101 % 3,026 % 50 2,235 % 2,923 % 2,230 % 4,126 % 3,117 % 3,043 % 51 2,267 % 2,941 % 2,262 % 4,133 % 3,132 % 3,059 % 52 2,298 % 2,959 % 2,293 % 4,141 % 3,147 % 3,075 % 53 2,327 % 2,976 % 2,322 % 4,148 % 3,161 % 3,090 % 54 2,356 % 2,993 % 2,351 % 4,155 % 3,175 % 3,105 % 55 2,383 % 3,009 % 2,378 % 4,161 % 3,188 % 3,119 % 56 2,410 % 3,025 % 2,405 % 4,167 % 3,200 % 3,132 % 57 2,435 % 3,040 % 2,431 % 4,174 % 3,213 % 3,146 % 58 2,460 % 3,054 % 2,456 % 4,179 % 3,224 % 3,158 % 59 2,484 % 3,068 % 2,480 % 4,185 % 3,236 % 3,171 % 60 2,507 % 3,082 % 2,503 % 4,190 % 3,247 % 3,183 % 61 2,530 % 3,095 % 2,526 % 4,196 % 3,258 % 3,194 % 62 2,552 % 3,108 % 2,548 % 4,201 % 3,268 % 3,205 % 63 2,573 % 3,120 % 2,569 % 4,206 % 3,278 % 3,216 % 64 2,593 % 3,132 % 2,589 % 4,210 % 3,288 % 3,227 % 65 2,613 % 3,144 % 2,609 % 4,215 % 3,297 % 3,237 % 66 2,633 % 3,155 % 2,629 % 4,219 % 3,306 % 3,247 % 67 2,651 % 3,166 % 2,648 % 4,224 % 3,315 % 3,257 % 68 2,670 % 3,177 % 2,666 % 4,228 % 3,323 % 3,266 % 69 2,687 % 3,187 % 2,684 % 4,232 % 3,332 % 3,275 % 70 2,704 % 3,197 % 2,701 % 4,236 % 3,340 % 3,284 % 71 2,721 % 3,207 % 2,718 % 4,239 % 3,348 % 3,292 % 72 2,737 % 3,217 % 2,734 % 4,243 % 3,355 % 3,301 % 73 2,753 % 3,226 % 2,750 % 4,247 % 3,363 % 3,309 % 74 2,769 % 3,235 % 2,765 % 4,250 % 3,370 % 3,317 % 75 2,784 % 3,244 % 2,780 % 4,254 % 3,377 % 3,325 % 76 2,798 % 3,253 % 2,795 % 4,257 % 3,384 % 3,332 % 77 2,812 % 3,261 % 2,809 % 4,260 % 3,391 % 3,339 % 78 2,826 % 3,269 % 2,823 % 4,263 % 3,397 % 3,347 % 79 2,840 % 3,277 % 2,836 % 4,266 % 3,404 % 3,354 % 80 2,853 % 3,285 % 2,850 % 4,269 % 3,410 % 3,360 % 81 2,866 % 3,292 % 2,863 % 4,272 % 3,416 % 3,367 % 82 2,878 % 3,300 % 2,875 % 4,275 % 3,422 % 3,373 % 83 2,891 % 3,307 % 2,887 % 4,278 % 3,427 % 3,380 % 84 2,902 % 3,314 % 2,899 % 4,280 % 3,433 % 3,386 % 85 2,914 % 3,321 % 2,911 % 4,283 % 3,439 % 3,392 % 86 2,926 % 3,328 % 2,923 % 4,286 % 3,444 % 3,398 % 87 2,937 % 3,334 % 2,934 % 4,288 % 3,449 % 3,404 % 88 2,948 % 3,340 % 2,945 % 4,290 % 3,454 % 3,409 % 89 2,958 % 3,347 % 2,955 % 4,293 % 3,459 % 3,415 % 90 2,969 % 3,353 % 2,966 % 4,295 % 3,464 % 3,420 % 91 2,979 % 3,359 % 2,976 % 4,297 % 3,469 % 3,425 % 92 2,989 % 3,365 % 2,986 % 4,300 % 3,474 % 3,430 % 93 2,999 % 3,370 % 2,996 % 4,302 % 3,478 % 3,436 % 94 3,008 % 3,376 % 3,005 % 4,304 % 3,483 % 3,440 % 95 3,017 % 3,382 % 3,015 % 4,306 % 3,487 % 3,445 % 96 3,027 % 3,387 % 3,024 % 4,308 % 3,491 % 3,450 % 97 3,036 % 3,392 % 3,033 % 4,310 % 3,496 % 3,455 % 98 3,044 % 3,397 % 3,042 % 4,312 % 3,500 % 3,459 % 99 3,053 % 3,402 % 3,050 % 4,314 % 3,504 % 3,464 % 100 3,061 % 3,407 % 3,059 % 4,316 % 3,508 % 3,468 % 101 3,070 % 3,412 % 3,067 % 4,318 % 3,512 % 3,472 % 102 3,078 % 3,417 % 3,075 % 4,319 % 3,515 % 3,476 % 103 3,086 % 3,422 % 3,083 % 4,321 % 3,519 % 3,480 % 104 3,094 % 3,426 % 3,091 % 4,323 % 3,523 % 3,485 % 105 3,101 % 3,431 % 3,099 % 4,325 % 3,526 % 3,488 % 106 3,109 % 3,435 % 3,106 % 4,326 % 3,530 % 3,492 % 107 3,116 % 3,440 % 3,114 % 4,328 % 3,533 % 3,496 % 108 3,123 % 3,444 % 3,121 % 4,329 % 3,537 % 3,500 % 109 3,130 % 3,448 % 3,128 % 4,331 % 3,540 % 3,504 % 110 3,137 % 3,452 % 3,135 % 4,333 % 3,543 % 3,507 % 111 3,144 % 3,456 % 3,142 % 4,334 % 3,546 % 3,511 % 112 3,151 % 3,460 % 3,149 % 4,336 % 3,550 % 3,514 % 113 3,158 % 3,464 % 3,155 % 4,337 % 3,553 % 3,518 % 114 3,164 % 3,468 % 3,162 % 4,338 % 3,556 % 3,521 % 115 3,170 % 3,472 % 3,168 % 4,340 % 3,559 % 3,524 % 116 3,177 % 3,475 % 3,174 % 4,341 % 3,562 % 3,527 % 117 3,183 % 3,479 % 3,181 % 4,343 % 3,565 % 3,531 % 118 3,189 % 3,482 % 3,187 % 4,344 % 3,567 % 3,534 % 119 3,195 % 3,486 % 3,193 % 4,345 % 3,570 % 3,537 % 120 3,201 % 3,489 % 3,199 % 4,347 % 3,573 % 3,540 % 121 3,206 % 3,493 % 3,204 % 4,348 % 3,576 % 3,543 % 122 3,212 % 3,496 % 3,210 % 4,349 % 3,578 % 3,546 % 123 3,218 % 3,499 % 3,216 % 4,350 % 3,581 % 3,549 % 124 3,223 % 3,503 % 3,221 % 4,351 % 3,583 % 3,551 % 125 3,229 % 3,506 % 3,227 % 4,353 % 3,586 % 3,554 % 126 3,234 % 3,509 % 3,232 % 4,354 % 3,588 % 3,557 % 127 3,239 % 3,512 % 3,237 % 4,355 % 3,591 % 3,560 % 128 3,244 % 3,515 % 3,242 % 4,356 % 3,593 % 3,562 % 129 3,249 % 3,518 % 3,247 % 4,357 % 3,596 % 3,565 % 130 3,254 % 3,521 % 3,252 % 4,358 % 3,598 % 3,567 % 131 3,259 % 3,524 % 3,257 % 4,359 % 3,600 % 3,570 % 132 3,264 % 3,527 % 3,262 % 4,360 % 3,603 % 3,572 % 133 3,269 % 3,529 % 3,267 % 4,362 % 3,605 % 3,575 % 134 3,274 % 3,532 % 3,272 % 4,363 % 3,607 % 3,577 % 135 3,278 % 3,535 % 3,276 % 4,364 % 3,609 % 3,580 % 136 3,283 % 3,538 % 3,281 % 4,365 % 3,611 % 3,582 % 137 3,287 % 3,540 % 3,285 % 4,366 % 3,613 % 3,584 % 138 3,292 % 3,543 % 3,290 % 4,367 % 3,616 % 3,587 % 139 3,296 % 3,545 % 3,294 % 4,368 % 3,618 % 3,589 % 140 3,300 % 3,548 % 3,298 % 4,368 % 3,620 % 3,591 % 141 3,305 % 3,550 % 3,303 % 4,369 % 3,622 % 3,593 % 142 3,309 % 3,553 % 3,307 % 4,370 % 3,624 % 3,596 % 143 3,313 % 3,555 % 3,311 % 4,371 % 3,625 % 3,598 % 144 3,317 % 3,558 % 3,315 % 4,372 % 3,627 % 3,600 % 145 3,321 % 3,560 % 3,319 % 4,373 % 3,629 % 3,602 % 146 3,325 % 3,562 % 3,323 % 4,374 % 3,631 % 3,604 % 147 3,329 % 3,565 % 3,327 % 4,375 % 3,633 % 3,606 % 148 3,333 % 3,567 % 3,331 % 4,376 % 3,635 % 3,608 % 149 3,336 % 3,569 % 3,335 % 4,376 % 3,637 % 3,610 % 150 3,340 % 3,571 % 3,338 % 4,377 % 3,638 % 3,612 % Term to maturity (in years) Lev Pound sterling Romanian leu Zloty KrÃ ³na Norwegian krone 1  0,512 % 0,744 % 3,063 % 1,277 % 3,696 % 1,613 % 2  0,533 % 0,727 % 3,435 % 1,496 % 3,680 % 1,688 % 3  0,505 % 0,738 % 3,716 % 1,637 % 3,660 % 1,655 % 4  0,453 % 0,762 % 3,939 % 1,781 % 3,655 % 1,642 % 5  0,385 % 0,793 % 4,106 % 1,902 % 3,663 % 1,650 % 6  0,306 % 0,822 % 4,239 % 2,021 % 3,680 % 1,663 % 7  0,224 % 0,851 % 4,355 % 2,143 % 3,704 % 1,679 % 8  0,140 % 0,882 % 4,455 % 2,237 % 3,727 % 1,697 % 9  0,056 % 0,912 % 4,543 % 2,287 % 3,746 % 1,724 % 10 0,027 % 0,942 % 4,656 % 2,308 % 3,761 % 1,750 % 11 0,103 % 0,969 % 4,747 % 2,332 % 3,774 % 1,788 % 12 0,173 % 0,998 % 4,810 % 2,364 % 3,784 % 1,835 % 13 0,241 % 1,021 % 4,852 % 2,400 % 3,793 % 1,888 % 14 0,302 % 1,042 % 4,879 % 2,438 % 3,801 % 1,943 % 15 0,349 % 1,062 % 4,894 % 2,478 % 3,807 % 2,000 % 16 0,382 % 1,076 % 4,901 % 2,517 % 3,813 % 2,057 % 17 0,409 % 1,090 % 4,901 % 2,557 % 3,818 % 2,113 % 18 0,437 % 1,102 % 4,895 % 2,596 % 3,822 % 2,167 % 19 0,472 % 1,112 % 4,886 % 2,634 % 3,826 % 2,221 % 20 0,516 % 1,121 % 4,874 % 2,671 % 3,830 % 2,272 % 21 0,573 % 1,127 % 4,859 % 2,707 % 3,833 % 2,322 % 22 0,638 % 1,131 % 4,843 % 2,742 % 3,836 % 2,370 % 23 0,709 % 1,134 % 4,826 % 2,775 % 3,839 % 2,416 % 24 0,782 % 1,136 % 4,808 % 2,808 % 3,842 % 2,460 % 25 0,858 % 1,138 % 4,789 % 2,838 % 3,844 % 2,502 % 26 0,933 % 1,139 % 4,770 % 2,868 % 3,846 % 2,543 % 27 1,008 % 1,141 % 4,752 % 2,897 % 3,848 % 2,581 % 28 1,082 % 1,142 % 4,733 % 2,924 % 3,850 % 2,618 % 29 1,155 % 1,142 % 4,714 % 2,950 % 3,852 % 2,654 % 30 1,226 % 1,142 % 4,696 % 2,975 % 3,853 % 2,687 % 31 1,294 % 1,141 % 4,678 % 2,999 % 3,855 % 2,720 % 32 1,360 % 1,139 % 4,660 % 3,022 % 3,856 % 2,751 % 33 1,425 % 1,137 % 4,643 % 3,044 % 3,857 % 2,780 % 34 1,486 % 1,137 % 4,626 % 3,066 % 3,859 % 2,809 % 35 1,546 % 1,137 % 4,610 % 3,086 % 3,860 % 2,836 % 36 1,603 % 1,138 % 4,594 % 3,105 % 3,861 % 2,862 % 37 1,659 % 1,139 % 4,579 % 3,124 % 3,862 % 2,887 % 38 1,712 % 1,139 % 4,564 % 3,142 % 3,863 % 2,911 % 39 1,763 % 1,137 % 4,549 % 3,159 % 3,864 % 2,934 % 40 1,812 % 1,132 % 4,535 % 3,176 % 3,865 % 2,956 % 41 1,859 % 1,124 % 4,522 % 3,192 % 3,866 % 2,977 % 42 1,904 % 1,114 % 4,509 % 3,207 % 3,866 % 2,997 % 43 1,948 % 1,105 % 4,496 % 3,222 % 3,867 % 3,017 % 44 1,990 % 1,097 % 4,484 % 3,236 % 3,868 % 3,035 % 45 2,030 % 1,091 % 4,472 % 3,250 % 3,869 % 3,053 % 46 2,069 % 1,089 % 4,461 % 3,263 % 3,869 % 3,071 % 47 2,106 % 1,090 % 4,450 % 3,276 % 3,870 % 3,088 % 48 2,142 % 1,095 % 4,439 % 3,288 % 3,871 % 3,104 % 49 2,177 % 1,104 % 4,429 % 3,300 % 3,871 % 3,119 % 50 2,210 % 1,118 % 4,419 % 3,311 % 3,872 % 3,134 % 51 2,242 % 1,137 % 4,409 % 3,322 % 3,872 % 3,149 % 52 2,273 % 1,160 % 4,400 % 3,333 % 3,873 % 3,163 % 53 2,303 % 1,185 % 4,391 % 3,343 % 3,873 % 3,176 % 54 2,332 % 1,213 % 4,382 % 3,353 % 3,874 % 3,189 % 55 2,360 % 1,243 % 4,374 % 3,363 % 3,874 % 3,202 % 56 2,387 % 1,274 % 4,365 % 3,372 % 3,875 % 3,214 % 57 2,413 % 1,306 % 4,358 % 3,381 % 3,875 % 3,225 % 58 2,438 % 1,339 % 4,350 % 3,390 % 3,876 % 3,237 % 59 2,463 % 1,371 % 4,342 % 3,398 % 3,876 % 3,248 % 60 2,486 % 1,404 % 4,335 % 3,406 % 3,876 % 3,258 % 61 2,509 % 1,437 % 4,328 % 3,414 % 3,877 % 3,269 % 62 2,531 % 1,470 % 4,321 % 3,422 % 3,877 % 3,279 % 63 2,553 % 1,503 % 4,315 % 3,429 % 3,878 % 3,288 % 64 2,573 % 1,535 % 4,309 % 3,437 % 3,878 % 3,298 % 65 2,594 % 1,567 % 4,302 % 3,444 % 3,878 % 3,307 % 66 2,613 % 1,598 % 4,296 % 3,450 % 3,879 % 3,316 % 67 2,632 % 1,629 % 4,290 % 3,457 % 3,879 % 3,325 % 68 2,651 % 1,659 % 4,285 % 3,464 % 3,879 % 3,333 % 69 2,669 % 1,689 % 4,279 % 3,470 % 3,879 % 3,341 % 70 2,686 % 1,718 % 4,274 % 3,476 % 3,880 % 3,349 % 71 2,703 % 1,747 % 4,269 % 3,482 % 3,880 % 3,357 % 72 2,720 % 1,775 % 4,264 % 3,487 % 3,880 % 3,364 % 73 2,736 % 1,803 % 4,259 % 3,493 % 3,881 % 3,371 % 74 2,751 % 1,830 % 4,254 % 3,499 % 3,881 % 3,378 % 75 2,767 % 1,856 % 4,249 % 3,504 % 3,881 % 3,385 % 76 2,781 % 1,882 % 4,245 % 3,509 % 3,881 % 3,392 % 77 2,796 % 1,907 % 4,240 % 3,514 % 3,882 % 3,399 % 78 2,810 % 1,932 % 4,236 % 3,519 % 3,882 % 3,405 % 79 2,824 % 1,956 % 4,231 % 3,524 % 3,882 % 3,411 % 80 2,837 % 1,979 % 4,227 % 3,528 % 3,882 % 3,417 % 81 2,850 % 2,002 % 4,223 % 3,533 % 3,883 % 3,423 % 82 2,863 % 2,025 % 4,219 % 3,537 % 3,883 % 3,429 % 83 2,875 % 2,047 % 4,216 % 3,542 % 3,883 % 3,435 % 84 2,887 % 2,069 % 4,212 % 3,546 % 3,883 % 3,440 % 85 2,899 % 2,090 % 4,208 % 3,550 % 3,883 % 3,446 % 86 2,911 % 2,110 % 4,205 % 3,554 % 3,884 % 3,451 % 87 2,922 % 2,131 % 4,201 % 3,558 % 3,884 % 3,456 % 88 2,933 % 2,150 % 4,198 % 3,562 % 3,884 % 3,461 % 89 2,944 % 2,170 % 4,194 % 3,566 % 3,884 % 3,466 % 90 2,954 % 2,189 % 4,191 % 3,570 % 3,884 % 3,471 % 91 2,965 % 2,207 % 4,188 % 3,573 % 3,884 % 3,475 % 92 2,975 % 2,225 % 4,185 % 3,577 % 3,885 % 3,480 % 93 2,985 % 2,243 % 4,182 % 3,580 % 3,885 % 3,485 % 94 2,995 % 2,261 % 4,179 % 3,584 % 3,885 % 3,489 % 95 3,004 % 2,278 % 4,176 % 3,587 % 3,885 % 3,493 % 96 3,013 % 2,294 % 4,173 % 3,590 % 3,885 % 3,498 % 97 3,022 % 2,311 % 4,170 % 3,593 % 3,885 % 3,502 % 98 3,031 % 2,327 % 4,167 % 3,596 % 3,886 % 3,506 % 99 3,040 % 2,343 % 4,165 % 3,600 % 3,886 % 3,510 % 100 3,049 % 2,358 % 4,162 % 3,602 % 3,886 % 3,514 % 101 3,057 % 2,373 % 4,159 % 3,605 % 3,886 % 3,517 % 102 3,065 % 2,388 % 4,157 % 3,608 % 3,886 % 3,521 % 103 3,073 % 2,402 % 4,154 % 3,611 % 3,886 % 3,525 % 104 3,081 % 2,417 % 4,152 % 3,614 % 3,886 % 3,528 % 105 3,089 % 2,431 % 4,149 % 3,617 % 3,887 % 3,532 % 106 3,097 % 2,444 % 4,147 % 3,619 % 3,887 % 3,535 % 107 3,104 % 2,458 % 4,145 % 3,622 % 3,887 % 3,539 % 108 3,111 % 2,471 % 4,142 % 3,624 % 3,887 % 3,542 % 109 3,119 % 2,484 % 4,140 % 3,627 % 3,887 % 3,545 % 110 3,126 % 2,497 % 4,138 % 3,629 % 3,887 % 3,549 % 111 3,133 % 2,510 % 4,136 % 3,632 % 3,887 % 3,552 % 112 3,139 % 2,522 % 4,134 % 3,634 % 3,887 % 3,555 % 113 3,146 % 2,534 % 4,132 % 3,637 % 3,887 % 3,558 % 114 3,153 % 2,546 % 4,130 % 3,639 % 3,888 % 3,561 % 115 3,159 % 2,558 % 4,128 % 3,641 % 3,888 % 3,564 % 116 3,166 % 2,569 % 4,126 % 3,643 % 3,888 % 3,567 % 117 3,172 % 2,580 % 4,124 % 3,646 % 3,888 % 3,570 % 118 3,178 % 2,592 % 4,122 % 3,648 % 3,888 % 3,572 % 119 3,184 % 2,602 % 4,120 % 3,650 % 3,888 % 3,575 % 120 3,190 % 2,613 % 4,118 % 3,652 % 3,888 % 3,578 % 121 3,196 % 2,624 % 4,116 % 3,654 % 3,888 % 3,581 % 122 3,202 % 2,634 % 4,115 % 3,656 % 3,888 % 3,583 % 123 3,207 % 2,644 % 4,113 % 3,658 % 3,888 % 3,586 % 124 3,213 % 2,654 % 4,111 % 3,660 % 3,889 % 3,588 % 125 3,218 % 2,664 % 4,109 % 3,662 % 3,889 % 3,591 % 126 3,224 % 2,674 % 4,108 % 3,664 % 3,889 % 3,593 % 127 3,229 % 2,684 % 4,106 % 3,666 % 3,889 % 3,596 % 128 3,234 % 2,693 % 4,105 % 3,667 % 3,889 % 3,598 % 129 3,239 % 2,702 % 4,103 % 3,669 % 3,889 % 3,600 % 130 3,244 % 2,712 % 4,101 % 3,671 % 3,889 % 3,603 % 131 3,249 % 2,721 % 4,100 % 3,673 % 3,889 % 3,605 % 132 3,254 % 2,729 % 4,098 % 3,675 % 3,889 % 3,607 % 133 3,259 % 2,738 % 4,097 % 3,676 % 3,889 % 3,609 % 134 3,264 % 2,747 % 4,095 % 3,678 % 3,889 % 3,611 % 135 3,269 % 2,755 % 4,094 % 3,680 % 3,889 % 3,614 % 136 3,273 % 2,764 % 4,093 % 3,681 % 3,890 % 3,616 % 137 3,278 % 2,772 % 4,091 % 3,683 % 3,890 % 3,618 % 138 3,282 % 2,780 % 4,090 % 3,684 % 3,890 % 3,620 % 139 3,287 % 2,788 % 4,088 % 3,686 % 3,890 % 3,622 % 140 3,291 % 2,796 % 4,087 % 3,687 % 3,890 % 3,624 % 141 3,295 % 2,804 % 4,086 % 3,689 % 3,890 % 3,626 % 142 3,300 % 2,811 % 4,084 % 3,690 % 3,890 % 3,628 % 143 3,304 % 2,819 % 4,083 % 3,692 % 3,890 % 3,630 % 144 3,308 % 2,827 % 4,082 % 3,693 % 3,890 % 3,631 % 145 3,312 % 2,834 % 4,081 % 3,695 % 3,890 % 3,633 % 146 3,316 % 2,841 % 4,079 % 3,696 % 3,890 % 3,635 % 147 3,320 % 2,848 % 4,078 % 3,698 % 3,890 % 3,637 % 148 3,324 % 2,855 % 4,077 % 3,699 % 3,890 % 3,639 % 149 3,328 % 2,862 % 4,076 % 3,700 % 3,890 % 3,640 % 150 3,332 % 2,869 % 4,075 % 3,702 % 3,891 % 3,642 % Term to maturity (in years) Swiss franc Australian dollar Baht Canadian dollar Chilean peso Colombian peso 1  0,861 % 0,841 % 1,390 % 1,728 % 2,149 % 3,954 % 2  0,891 % 0,790 % 1,405 % 1,609 % 2,136 % 4,373 % 3  0,860 % 0,797 % 1,471 % 1,560 % 2,266 % 4,556 % 4  0,803 % 0,860 % 1,528 % 1,541 % 2,433 % 4,739 % 5  0,737 % 0,925 % 1,569 % 1,540 % 2,608 % 4,850 % 6  0,655 % 1,001 % 1,621 % 1,557 % 2,747 % 5,161 % 7  0,573 % 1,084 % 1,674 % 1,582 % 2,866 % 5,370 % 8  0,481 % 1,163 % 1,717 % 1,613 % 2,981 % 5,583 % 9  0,398 % 1,236 % 1,752 % 1,646 % 3,089 % 5,761 % 10  0,329 % 1,302 % 1,779 % 1,677 % 3,184 % 5,904 % 11  0,231 % 1,365 % 1,801 % 1,726 % 3,266 % 6,004 % 12  0,180 % 1,425 % 1,822 % 1,775 % 3,337 % 6,069 % 13  0,095 % 1,482 % 1,846 % 1,812 % 3,399 % 6,108 % 14  0,036 % 1,532 % 1,876 % 1,841 % 3,454 % 6,128 % 15 0,013 % 1,575 % 1,911 % 1,870 % 3,504 % 6,134 % 16 0,055 % 1,609 % 1,952 % 1,900 % 3,548 % 6,128 % 17 0,090 % 1,637 % 1,996 % 1,929 % 3,589 % 6,114 % 18 0,117 % 1,661 % 2,043 % 1,953 % 3,626 % 6,095 % 19 0,137 % 1,683 % 2,091 % 1,970 % 3,660 % 6,070 % 20 0,149 % 1,704 % 2,139 % 1,976 % 3,692 % 6,043 % 21 0,156 % 1,724 % 2,187 % 1,973 % 3,721 % 6,013 % 22 0,160 % 1,742 % 2,235 % 1,963 % 3,748 % 5,982 % 23 0,167 % 1,757 % 2,281 % 1,950 % 3,774 % 5,949 % 24 0,180 % 1,766 % 2,326 % 1,937 % 3,798 % 5,916 % 25 0,201 % 1,769 % 2,370 % 1,925 % 3,820 % 5,883 % 26 0,231 % 1,765 % 2,412 % 1,916 % 3,841 % 5,850 % 27 0,268 % 1,759 % 2,452 % 1,912 % 3,861 % 5,818 % 28 0,311 % 1,754 % 2,492 % 1,912 % 3,879 % 5,786 % 29 0,357 % 1,753 % 2,529 % 1,917 % 3,897 % 5,755 % 30 0,405 % 1,759 % 2,566 % 1,928 % 3,914 % 5,724 % 31 0,455 % 1,772 % 2,601 % 1,945 % 3,930 % 5,694 % 32 0,505 % 1,792 % 2,634 % 1,966 % 3,945 % 5,665 % 33 0,556 % 1,816 % 2,666 % 1,991 % 3,959 % 5,637 % 34 0,606 % 1,844 % 2,697 % 2,019 % 3,973 % 5,610 % 35 0,655 % 1,874 % 2,727 % 2,048 % 3,986 % 5,584 % 36 0,704 % 1,906 % 2,755 % 2,078 % 3,999 % 5,559 % 37 0,752 % 1,939 % 2,783 % 2,110 % 4,011 % 5,534 % 38 0,798 % 1,973 % 2,809 % 2,141 % 4,022 % 5,510 % 39 0,843 % 2,008 % 2,834 % 2,173 % 4,033 % 5,488 % 40 0,887 % 2,042 % 2,858 % 2,205 % 4,043 % 5,465 % 41 0,930 % 2,076 % 2,882 % 2,236 % 4,053 % 5,444 % 42 0,971 % 2,110 % 2,904 % 2,267 % 4,063 % 5,424 % 43 1,011 % 2,143 % 2,925 % 2,298 % 4,072 % 5,404 % 44 1,050 % 2,176 % 2,946 % 2,328 % 4,081 % 5,385 % 45 1,088 % 2,208 % 2,966 % 2,357 % 4,090 % 5,367 % 46 1,124 % 2,240 % 2,985 % 2,386 % 4,098 % 5,349 % 47 1,159 % 2,270 % 3,004 % 2,414 % 4,106 % 5,332 % 48 1,193 % 2,300 % 3,021 % 2,442 % 4,114 % 5,315 % 49 1,226 % 2,330 % 3,039 % 2,468 % 4,121 % 5,299 % 50 1,258 % 2,358 % 3,055 % 2,494 % 4,128 % 5,284 % 51 1,288 % 2,386 % 3,071 % 2,519 % 4,135 % 5,269 % 52 1,318 % 2,412 % 3,086 % 2,544 % 4,142 % 5,255 % 53 1,347 % 2,439 % 3,101 % 2,567 % 4,148 % 5,241 % 54 1,374 % 2,464 % 3,116 % 2,591 % 4,154 % 5,228 % 55 1,401 % 2,489 % 3,129 % 2,613 % 4,160 % 5,215 % 56 1,427 % 2,512 % 3,143 % 2,635 % 4,166 % 5,202 % 57 1,452 % 2,536 % 3,156 % 2,656 % 4,172 % 5,190 % 58 1,477 % 2,558 % 3,168 % 2,676 % 4,177 % 5,179 % 59 1,500 % 2,580 % 3,181 % 2,696 % 4,182 % 5,167 % 60 1,523 % 2,601 % 3,192 % 2,716 % 4,187 % 5,156 % 61 1,545 % 2,622 % 3,204 % 2,734 % 4,192 % 5,146 % 62 1,566 % 2,642 % 3,215 % 2,753 % 4,197 % 5,135 % 63 1,587 % 2,661 % 3,226 % 2,770 % 4,202 % 5,125 % 64 1,607 % 2,680 % 3,236 % 2,787 % 4,206 % 5,116 % 65 1,627 % 2,698 % 3,246 % 2,804 % 4,211 % 5,106 % 66 1,646 % 2,716 % 3,256 % 2,820 % 4,215 % 5,097 % 67 1,665 % 2,734 % 3,265 % 2,836 % 4,219 % 5,088 % 68 1,683 % 2,750 % 3,275 % 2,852 % 4,223 % 5,080 % 69 1,700 % 2,767 % 3,283 % 2,867 % 4,227 % 5,071 % 70 1,717 % 2,783 % 3,292 % 2,881 % 4,231 % 5,063 % 71 1,733 % 2,798 % 3,301 % 2,895 % 4,235 % 5,055 % 72 1,749 % 2,813 % 3,309 % 2,909 % 4,238 % 5,048 % 73 1,765 % 2,828 % 3,317 % 2,922 % 4,242 % 5,040 % 74 1,780 % 2,842 % 3,325 % 2,935 % 4,245 % 5,033 % 75 1,795 % 2,856 % 3,332 % 2,948 % 4,249 % 5,026 % 76 1,810 % 2,870 % 3,340 % 2,961 % 4,252 % 5,019 % 77 1,824 % 2,883 % 3,347 % 2,973 % 4,255 % 5,012 % 78 1,837 % 2,896 % 3,354 % 2,984 % 4,258 % 5,006 % 79 1,851 % 2,909 % 3,361 % 2,996 % 4,261 % 4,999 % 80 1,864 % 2,921 % 3,368 % 3,007 % 4,264 % 4,993 % 81 1,876 % 2,933 % 3,374 % 3,018 % 4,267 % 4,987 % 82 1,889 % 2,945 % 3,381 % 3,029 % 4,270 % 4,981 % 83 1,901 % 2,956 % 3,387 % 3,039 % 4,273 % 4,975 % 84 1,913 % 2,967 % 3,393 % 3,049 % 4,275 % 4,969 % 85 1,924 % 2,978 % 3,399 % 3,059 % 4,278 % 4,964 % 86 1,936 % 2,989 % 3,405 % 3,069 % 4,280 % 4,958 % 87 1,947 % 2,999 % 3,410 % 3,079 % 4,283 % 4,953 % 88 1,957 % 3,009 % 3,416 % 3,088 % 4,285 % 4,948 % 89 1,968 % 3,019 % 3,421 % 3,097 % 4,288 % 4,943 % 90 1,978 % 3,029 % 3,427 % 3,106 % 4,290 % 4,938 % 91 1,988 % 3,039 % 3,432 % 3,114 % 4,292 % 4,933 % 92 1,998 % 3,048 % 3,437 % 3,123 % 4,295 % 4,929 % 93 2,008 % 3,057 % 3,442 % 3,131 % 4,297 % 4,924 % 94 2,017 % 3,066 % 3,447 % 3,139 % 4,299 % 4,919 % 95 2,027 % 3,075 % 3,451 % 3,147 % 4,301 % 4,915 % 96 2,036 % 3,083 % 3,456 % 3,155 % 4,303 % 4,911 % 97 2,044 % 3,092 % 3,461 % 3,163 % 4,305 % 4,906 % 98 2,053 % 3,100 % 3,465 % 3,170 % 4,307 % 4,902 % 99 2,062 % 3,108 % 3,470 % 3,178 % 4,309 % 4,898 % 100 2,070 % 3,116 % 3,474 % 3,185 % 4,311 % 4,894 % 101 2,078 % 3,124 % 3,478 % 3,192 % 4,313 % 4,890 % 102 2,086 % 3,131 % 3,482 % 3,199 % 4,315 % 4,886 % 103 2,094 % 3,139 % 3,486 % 3,206 % 4,317 % 4,883 % 104 2,102 % 3,146 % 3,490 % 3,212 % 4,318 % 4,879 % 105 2,109 % 3,153 % 3,494 % 3,219 % 4,320 % 4,875 % 106 2,117 % 3,160 % 3,498 % 3,225 % 4,322 % 4,872 % 107 2,124 % 3,167 % 3,502 % 3,231 % 4,323 % 4,868 % 108 2,131 % 3,174 % 3,505 % 3,238 % 4,325 % 4,865 % 109 2,138 % 3,180 % 3,509 % 3,244 % 4,327 % 4,862 % 110 2,145 % 3,187 % 3,513 % 3,250 % 4,328 % 4,858 % 111 2,152 % 3,193 % 3,516 % 3,256 % 4,330 % 4,855 % 112 2,159 % 3,200 % 3,519 % 3,261 % 4,331 % 4,852 % 113 2,165 % 3,206 % 3,523 % 3,267 % 4,333 % 4,849 % 114 2,172 % 3,212 % 3,526 % 3,272 % 4,334 % 4,846 % 115 2,178 % 3,218 % 3,529 % 3,278 % 4,336 % 4,843 % 116 2,184 % 3,224 % 3,533 % 3,283 % 4,337 % 4,840 % 117 2,190 % 3,229 % 3,536 % 3,288 % 4,338 % 4,837 % 118 2,196 % 3,235 % 3,539 % 3,294 % 4,340 % 4,834 % 119 2,202 % 3,241 % 3,542 % 3,299 % 4,341 % 4,831 % 120 2,208 % 3,246 % 3,545 % 3,304 % 4,342 % 4,828 % 121 2,214 % 3,252 % 3,548 % 3,309 % 4,344 % 4,826 % 122 2,219 % 3,257 % 3,551 % 3,313 % 4,345 % 4,823 % 123 2,225 % 3,262 % 3,553 % 3,318 % 4,346 % 4,820 % 124 2,230 % 3,267 % 3,556 % 3,323 % 4,348 % 4,818 % 125 2,235 % 3,272 % 3,559 % 3,327 % 4,349 % 4,815 % 126 2,241 % 3,277 % 3,562 % 3,332 % 4,350 % 4,813 % 127 2,246 % 3,282 % 3,564 % 3,336 % 4,351 % 4,810 % 128 2,251 % 3,287 % 3,567 % 3,341 % 4,352 % 4,808 % 129 2,256 % 3,292 % 3,570 % 3,345 % 4,353 % 4,805 % 130 2,261 % 3,296 % 3,572 % 3,349 % 4,355 % 4,803 % 131 2,266 % 3,301 % 3,575 % 3,354 % 4,356 % 4,801 % 132 2,271 % 3,305 % 3,577 % 3,358 % 4,357 % 4,799 % 133 2,275 % 3,310 % 3,579 % 3,362 % 4,358 % 4,796 % 134 2,280 % 3,314 % 3,582 % 3,366 % 4,359 % 4,794 % 135 2,285 % 3,319 % 3,584 % 3,370 % 4,360 % 4,792 % 136 2,289 % 3,323 % 3,586 % 3,374 % 4,361 % 4,790 % 137 2,294 % 3,327 % 3,589 % 3,378 % 4,362 % 4,788 % 138 2,298 % 3,331 % 3,591 % 3,381 % 4,363 % 4,786 % 139 2,302 % 3,335 % 3,593 % 3,385 % 4,364 % 4,783 % 140 2,306 % 3,339 % 3,595 % 3,389 % 4,365 % 4,781 % 141 2,311 % 3,343 % 3,598 % 3,392 % 4,366 % 4,779 % 142 2,315 % 3,347 % 3,600 % 3,396 % 4,367 % 4,777 % 143 2,319 % 3,351 % 3,602 % 3,399 % 4,368 % 4,776 % 144 2,323 % 3,355 % 3,604 % 3,403 % 4,369 % 4,774 % 145 2,327 % 3,359 % 3,606 % 3,406 % 4,370 % 4,772 % 146 2,331 % 3,362 % 3,608 % 3,410 % 4,370 % 4,770 % 147 2,335 % 3,366 % 3,610 % 3,413 % 4,371 % 4,768 % 148 2,338 % 3,370 % 3,612 % 3,416 % 4,372 % 4,766 % 149 2,342 % 3,373 % 3,614 % 3,419 % 4,373 % 4,764 % 150 2,346 % 3,377 % 3,616 % 3,423 % 4,374 % 4,763 % Term to maturity (in years) Hong Kong dollar Indian rupee Mexican peso New Taiwan dollar New Zealand dollar Rand 1 1,690 % 5,951 % 7,937 % 0,435 % 1,312 % 6,568 % 2 1,410 % 6,142 % 7,360 % 0,438 % 1,246 % 6,518 % 3 1,426 % 6,324 % 7,169 % 0,460 % 1,248 % 6,574 % 4 1,427 % 6,487 % 7,130 % 0,491 % 1,280 % 6,730 % 5 1,359 % 6,622 % 7,147 % 0,513 % 1,335 % 6,896 % 6 1,400 % 6,735 % 7,198 % 0,537 % 1,404 % 7,086 % 7 1,481 % 6,815 % 7,270 % 0,554 % 1,482 % 7,269 % 8 1,540 % 6,869 % 7,358 % 0,573 % 1,559 % 7,445 % 9 1,570 % 6,898 % 7,450 % 0,592 % 1,632 % 7,614 % 10 1,576 % 6,913 % 7,537 % 0,615 % 1,701 % 7,752 % 11 1,564 % 6,914 % 7,615 % 0,664 % 1,769 % 7,884 % 12 1,558 % 6,906 % 7,684 % 0,733 % 1,835 % 8,003 % 13 1,574 % 6,889 % 7,746 % 0,814 % 1,898 % 8,098 % 14 1,605 % 6,868 % 7,802 % 0,901 % 1,956 % 8,168 % 15 1,648 % 6,843 % 7,853 % 0,990 % 2,005 % 8,211 % 16 1,697 % 6,816 % 7,900 % 1,081 % 2,045 % 8,230 % 17 1,750 % 6,787 % 7,939 % 1,170 % 2,078 % 8,228 % 18 1,805 % 6,757 % 7,968 % 1,258 % 2,108 % 8,211 % 19 1,862 % 6,726 % 7,985 % 1,342 % 2,139 % 8,183 % 20 1,918 % 6,696 % 7,986 % 1,425 % 2,171 % 8,145 % 21 1,973 % 6,666 % 7,972 % 1,503 % 2,205 % 8,101 % 22 2,028 % 6,636 % 7,944 % 1,579 % 2,242 % 8,052 % 23 2,081 % 6,607 % 7,906 % 1,652 % 2,280 % 8,000 % 24 2,133 % 6,578 % 7,860 % 1,721 % 2,318 % 7,946 % 25 2,183 % 6,550 % 7,808 % 1,787 % 2,357 % 7,890 % 26 2,231 % 6,523 % 7,752 % 1,851 % 2,395 % 7,834 % 27 2,277 % 6,496 % 7,694 % 1,911 % 2,433 % 7,778 % 28 2,322 % 6,471 % 7,634 % 1,969 % 2,469 % 7,723 % 29 2,365 % 6,446 % 7,573 % 2,024 % 2,505 % 7,668 % 30 2,406 % 6,422 % 7,512 % 2,076 % 2,540 % 7,614 % 31 2,445 % 6,399 % 7,451 % 2,126 % 2,574 % 7,562 % 32 2,483 % 6,377 % 7,391 % 2,174 % 2,607 % 7,511 % 33 2,520 % 6,355 % 7,332 % 2,220 % 2,639 % 7,462 % 34 2,555 % 6,335 % 7,274 % 2,263 % 2,669 % 7,414 % 35 2,588 % 6,315 % 7,218 % 2,305 % 2,699 % 7,367 % 36 2,620 % 6,296 % 7,163 % 2,345 % 2,727 % 7,322 % 37 2,651 % 6,277 % 7,110 % 2,383 % 2,755 % 7,279 % 38 2,681 % 6,259 % 7,059 % 2,419 % 2,781 % 7,237 % 39 2,709 % 6,242 % 7,009 % 2,454 % 2,807 % 7,197 % 40 2,736 % 6,226 % 6,961 % 2,488 % 2,831 % 7,158 % 41 2,762 % 6,210 % 6,915 % 2,520 % 2,855 % 7,121 % 42 2,787 % 6,195 % 6,870 % 2,551 % 2,878 % 7,085 % 43 2,811 % 6,180 % 6,827 % 2,580 % 2,899 % 7,050 % 44 2,835 % 6,166 % 6,786 % 2,609 % 2,921 % 7,017 % 45 2,857 % 6,152 % 6,746 % 2,636 % 2,941 % 6,985 % 46 2,878 % 6,139 % 6,707 % 2,662 % 2,960 % 6,954 % 47 2,899 % 6,126 % 6,670 % 2,688 % 2,979 % 6,924 % 48 2,919 % 6,114 % 6,634 % 2,712 % 2,998 % 6,895 % 49 2,938 % 6,102 % 6,600 % 2,735 % 3,015 % 6,868 % 50 2,957 % 6,090 % 6,566 % 2,758 % 3,032 % 6,841 % 51 2,975 % 6,079 % 6,534 % 2,779 % 3,048 % 6,815 % 52 2,992 % 6,069 % 6,503 % 2,800 % 3,064 % 6,790 % 53 3,008 % 6,058 % 6,473 % 2,821 % 3,079 % 6,767 % 54 3,024 % 6,048 % 6,444 % 2,840 % 3,094 % 6,743 % 55 3,040 % 6,039 % 6,417 % 2,859 % 3,108 % 6,721 % 56 3,055 % 6,029 % 6,390 % 2,877 % 3,122 % 6,699 % 57 3,069 % 6,020 % 6,364 % 2,895 % 3,136 % 6,679 % 58 3,084 % 6,011 % 6,339 % 2,912 % 3,148 % 6,658 % 59 3,097 % 6,003 % 6,314 % 2,928 % 3,161 % 6,639 % 60 3,110 % 5,995 % 6,291 % 2,944 % 3,173 % 6,620 % 61 3,123 % 5,987 % 6,268 % 2,960 % 3,185 % 6,602 % 62 3,135 % 5,979 % 6,246 % 2,975 % 3,196 % 6,584 % 63 3,147 % 5,972 % 6,224 % 2,989 % 3,207 % 6,567 % 64 3,159 % 5,964 % 6,204 % 3,003 % 3,218 % 6,550 % 65 3,170 % 5,957 % 6,184 % 3,017 % 3,228 % 6,534 % 66 3,181 % 5,950 % 6,164 % 3,030 % 3,238 % 6,518 % 67 3,192 % 5,944 % 6,145 % 3,043 % 3,248 % 6,503 % 68 3,202 % 5,937 % 6,127 % 3,055 % 3,257 % 6,488 % 69 3,212 % 5,931 % 6,109 % 3,067 % 3,267 % 6,474 % 70 3,222 % 5,925 % 6,092 % 3,079 % 3,276 % 6,460 % 71 3,231 % 5,919 % 6,075 % 3,091 % 3,284 % 6,447 % 72 3,240 % 5,913 % 6,058 % 3,102 % 3,293 % 6,433 % 73 3,249 % 5,908 % 6,043 % 3,113 % 3,301 % 6,421 % 74 3,258 % 5,902 % 6,027 % 3,123 % 3,309 % 6,408 % 75 3,267 % 5,897 % 6,012 % 3,134 % 3,317 % 6,396 % 76 3,275 % 5,892 % 5,997 % 3,144 % 3,325 % 6,384 % 77 3,283 % 5,886 % 5,983 % 3,153 % 3,332 % 6,373 % 78 3,291 % 5,882 % 5,969 % 3,163 % 3,339 % 6,361 % 79 3,299 % 5,877 % 5,955 % 3,172 % 3,346 % 6,351 % 80 3,306 % 5,872 % 5,942 % 3,181 % 3,353 % 6,340 % 81 3,313 % 5,867 % 5,929 % 3,190 % 3,360 % 6,329 % 82 3,320 % 5,863 % 5,917 % 3,199 % 3,367 % 6,319 % 83 3,327 % 5,859 % 5,904 % 3,207 % 3,373 % 6,309 % 84 3,334 % 5,854 % 5,892 % 3,215 % 3,379 % 6,300 % 85 3,341 % 5,850 % 5,881 % 3,223 % 3,385 % 6,290 % 86 3,347 % 5,846 % 5,869 % 3,231 % 3,391 % 6,281 % 87 3,354 % 5,842 % 5,858 % 3,239 % 3,397 % 6,272 % 88 3,360 % 5,838 % 5,847 % 3,246 % 3,403 % 6,263 % 89 3,366 % 5,834 % 5,836 % 3,254 % 3,408 % 6,255 % 90 3,372 % 5,831 % 5,826 % 3,261 % 3,414 % 6,246 % 91 3,378 % 5,827 % 5,816 % 3,268 % 3,419 % 6,238 % 92 3,383 % 5,824 % 5,806 % 3,275 % 3,424 % 6,230 % 93 3,389 % 5,820 % 5,796 % 3,281 % 3,429 % 6,222 % 94 3,394 % 5,817 % 5,786 % 3,288 % 3,434 % 6,214 % 95 3,400 % 5,813 % 5,777 % 3,294 % 3,439 % 6,207 % 96 3,405 % 5,810 % 5,768 % 3,301 % 3,444 % 6,199 % 97 3,410 % 5,807 % 5,759 % 3,307 % 3,449 % 6,192 % 98 3,415 % 5,804 % 5,750 % 3,313 % 3,453 % 6,185 % 99 3,420 % 5,801 % 5,741 % 3,319 % 3,458 % 6,178 % 100 3,424 % 5,798 % 5,733 % 3,324 % 3,462 % 6,171 % 101 3,429 % 5,795 % 5,725 % 3,330 % 3,467 % 6,165 % 102 3,434 % 5,792 % 5,717 % 3,336 % 3,471 % 6,158 % 103 3,438 % 5,789 % 5,709 % 3,341 % 3,475 % 6,152 % 104 3,443 % 5,786 % 5,701 % 3,347 % 3,479 % 6,146 % 105 3,447 % 5,783 % 5,693 % 3,352 % 3,483 % 6,139 % 106 3,451 % 5,781 % 5,686 % 3,357 % 3,487 % 6,133 % 107 3,456 % 5,778 % 5,678 % 3,362 % 3,491 % 6,127 % 108 3,460 % 5,776 % 5,671 % 3,367 % 3,495 % 6,122 % 109 3,464 % 5,773 % 5,664 % 3,372 % 3,498 % 6,116 % 110 3,468 % 5,771 % 5,657 % 3,377 % 3,502 % 6,110 % 111 3,472 % 5,768 % 5,650 % 3,381 % 3,506 % 6,105 % 112 3,475 % 5,766 % 5,643 % 3,386 % 3,509 % 6,099 % 113 3,479 % 5,763 % 5,637 % 3,391 % 3,513 % 6,094 % 114 3,483 % 5,761 % 5,630 % 3,395 % 3,516 % 6,089 % 115 3,486 % 5,759 % 5,624 % 3,399 % 3,519 % 6,084 % 116 3,490 % 5,757 % 5,618 % 3,404 % 3,523 % 6,079 % 117 3,493 % 5,754 % 5,612 % 3,408 % 3,526 % 6,074 % 118 3,497 % 5,752 % 5,605 % 3,412 % 3,529 % 6,069 % 119 3,500 % 5,750 % 5,600 % 3,416 % 3,532 % 6,064 % 120 3,504 % 5,748 % 5,594 % 3,420 % 3,535 % 6,059 % 121 3,507 % 5,746 % 5,588 % 3,424 % 3,538 % 6,055 % 122 3,510 % 5,744 % 5,582 % 3,428 % 3,541 % 6,050 % 123 3,513 % 5,742 % 5,577 % 3,432 % 3,544 % 6,046 % 124 3,516 % 5,740 % 5,571 % 3,436 % 3,547 % 6,041 % 125 3,519 % 5,738 % 5,566 % 3,439 % 3,550 % 6,037 % 126 3,522 % 5,736 % 5,561 % 3,443 % 3,552 % 6,033 % 127 3,525 % 5,734 % 5,555 % 3,447 % 3,555 % 6,028 % 128 3,528 % 5,732 % 5,550 % 3,450 % 3,558 % 6,024 % 129 3,531 % 5,731 % 5,545 % 3,454 % 3,561 % 6,020 % 130 3,534 % 5,729 % 5,540 % 3,457 % 3,563 % 6,016 % 131 3,537 % 5,727 % 5,535 % 3,460 % 3,566 % 6,012 % 132 3,540 % 5,725 % 5,530 % 3,464 % 3,568 % 6,008 % 133 3,542 % 5,724 % 5,526 % 3,467 % 3,571 % 6,004 % 134 3,545 % 5,722 % 5,521 % 3,470 % 3,573 % 6,001 % 135 3,548 % 5,720 % 5,516 % 3,473 % 3,576 % 5,997 % 136 3,550 % 5,719 % 5,512 % 3,476 % 3,578 % 5,993 % 137 3,553 % 5,717 % 5,507 % 3,480 % 3,580 % 5,990 % 138 3,555 % 5,716 % 5,503 % 3,483 % 3,583 % 5,986 % 139 3,558 % 5,714 % 5,499 % 3,486 % 3,585 % 5,983 % 140 3,560 % 5,713 % 5,494 % 3,489 % 3,587 % 5,979 % 141 3,563 % 5,711 % 5,490 % 3,491 % 3,589 % 5,976 % 142 3,565 % 5,710 % 5,486 % 3,494 % 3,592 % 5,972 % 143 3,567 % 5,708 % 5,482 % 3,497 % 3,594 % 5,969 % 144 3,570 % 5,707 % 5,478 % 3,500 % 3,596 % 5,966 % 145 3,572 % 5,705 % 5,474 % 3,503 % 3,598 % 5,963 % 146 3,574 % 5,704 % 5,470 % 3,505 % 3,600 % 5,959 % 147 3,576 % 5,702 % 5,466 % 3,508 % 3,602 % 5,956 % 148 3,578 % 5,701 % 5,462 % 3,511 % 3,604 % 5,953 % 149 3,581 % 5,700 % 5,458 % 3,513 % 3,606 % 5,950 % 150 3,583 % 5,698 % 5,455 % 3,516 % 3,608 % 5,947 % Term to maturity (in years) Real Renminbi-yuan Ringgit Russian rouble Singapore dollar South Korean won 1 5,473 % 2,463 % 3,182 % 7,620 % 1,618 % 1,493 % 2 5,694 % 2,514 % 3,182 % 7,485 % 1,522 % 1,389 % 3 6,132 % 2,587 % 3,209 % 7,508 % 1,525 % 1,351 % 4 6,404 % 2,688 % 3,257 % 7,587 % 1,547 % 1,330 % 5 6,643 % 2,770 % 3,295 % 7,597 % 1,597 % 1,320 % 6 6,828 % 2,849 % 3,319 % 7,730 % 1,658 % 1,312 % 7 6,981 % 2,919 % 3,355 % 7,866 % 1,716 % 1,310 % 8 7,106 % 2,977 % 3,414 % 8,003 % 1,767 % 1,318 % 9 7,214 % 3,027 % 3,478 % 8,127 % 1,816 % 1,330 % 10 7,300 % 3,075 % 3,534 % 8,216 % 1,869 % 1,342 % 11 7,354 % 3,121 % 3,576 % 8,258 % 1,925 % 1,354 % 12 7,381 % 3,167 % 3,616 % 8,262 % 1,979 % 1,363 % 13 7,389 % 3,212 % 3,664 % 8,240 % 2,025 % 1,367 % 14 7,383 % 3,255 % 3,715 % 8,197 % 2,062 % 1,366 % 15 7,366 % 3,296 % 3,766 % 8,139 % 2,091 % 1,357 % 16 7,342 % 3,336 % 3,815 % 8,072 % 2,113 % 1,340 % 17 7,312 % 3,374 % 3,859 % 7,996 % 2,131 % 1,324 % 18 7,278 % 3,410 % 3,899 % 7,916 % 2,148 % 1,313 % 19 7,241 % 3,445 % 3,934 % 7,833 % 2,168 % 1,312 % 20 7,203 % 3,478 % 3,964 % 7,749 % 2,191 % 1,324 % 21 7,164 % 3,510 % 3,988 % 7,663 % 2,218 % 1,349 % 22 7,124 % 3,540 % 4,008 % 7,579 % 2,250 % 1,384 % 23 7,084 % 3,569 % 4,024 % 7,495 % 2,283 % 1,427 % 24 7,044 % 3,596 % 4,036 % 7,413 % 2,318 % 1,475 % 25 7,005 % 3,622 % 4,046 % 7,332 % 2,354 % 1,526 % 26 6,967 % 3,647 % 4,054 % 7,254 % 2,390 % 1,578 % 27 6,930 % 3,671 % 4,060 % 7,178 % 2,426 % 1,632 % 28 6,893 % 3,694 % 4,065 % 7,105 % 2,461 % 1,685 % 29 6,858 % 3,716 % 4,068 % 7,034 % 2,496 % 1,738 % 30 6,823 % 3,736 % 4,070 % 6,965 % 2,530 % 1,791 % 31 6,790 % 3,756 % 4,072 % 6,900 % 2,564 % 1,842 % 32 6,758 % 3,775 % 4,072 % 6,836 % 2,596 % 1,892 % 33 6,727 % 3,794 % 4,072 % 6,775 % 2,628 % 1,941 % 34 6,697 % 3,811 % 4,072 % 6,717 % 2,658 % 1,988 % 35 6,668 % 3,828 % 4,071 % 6,661 % 2,687 % 2,034 % 36 6,640 % 3,844 % 4,070 % 6,607 % 2,716 % 2,079 % 37 6,613 % 3,859 % 4,068 % 6,555 % 2,743 % 2,121 % 38 6,587 % 3,874 % 4,067 % 6,505 % 2,770 % 2,163 % 39 6,562 % 3,888 % 4,065 % 6,458 % 2,795 % 2,203 % 40 6,538 % 3,902 % 4,063 % 6,412 % 2,820 % 2,241 % 41 6,515 % 3,915 % 4,061 % 6,368 % 2,844 % 2,278 % 42 6,493 % 3,928 % 4,059 % 6,326 % 2,867 % 2,313 % 43 6,472 % 3,940 % 4,056 % 6,285 % 2,889 % 2,348 % 44 6,451 % 3,952 % 4,054 % 6,246 % 2,910 % 2,381 % 45 6,431 % 3,963 % 4,052 % 6,209 % 2,931 % 2,412 % 46 6,412 % 3,974 % 4,049 % 6,173 % 2,950 % 2,443 % 47 6,394 % 3,984 % 4,047 % 6,138 % 2,969 % 2,473 % 48 6,376 % 3,994 % 4,045 % 6,105 % 2,988 % 2,501 % 49 6,359 % 4,004 % 4,043 % 6,073 % 3,005 % 2,528 % 50 6,342 % 4,013 % 4,040 % 6,042 % 3,023 % 2,555 % 51 6,326 % 4,022 % 4,038 % 6,012 % 3,039 % 2,580 % 52 6,311 % 4,031 % 4,036 % 5,984 % 3,055 % 2,605 % 53 6,296 % 4,039 % 4,034 % 5,956 % 3,070 % 2,629 % 54 6,282 % 4,048 % 4,032 % 5,929 % 3,085 % 2,652 % 55 6,268 % 4,056 % 4,030 % 5,904 % 3,100 % 2,674 % 56 6,254 % 4,063 % 4,028 % 5,879 % 3,114 % 2,695 % 57 6,241 % 4,071 % 4,026 % 5,855 % 3,127 % 2,716 % 58 6,229 % 4,078 % 4,024 % 5,831 % 3,140 % 2,736 % 59 6,216 % 4,085 % 4,022 % 5,809 % 3,153 % 2,756 % 60 6,205 % 4,091 % 4,020 % 5,787 % 3,165 % 2,774 % 61 6,193 % 4,098 % 4,018 % 5,766 % 3,177 % 2,793 % 62 6,182 % 4,104 % 4,016 % 5,746 % 3,188 % 2,810 % 63 6,171 % 4,110 % 4,015 % 5,726 % 3,200 % 2,827 % 64 6,161 % 4,116 % 4,013 % 5,707 % 3,210 % 2,844 % 65 6,151 % 4,122 % 4,011 % 5,688 % 3,221 % 2,860 % 66 6,141 % 4,128 % 4,010 % 5,670 % 3,231 % 2,876 % 67 6,132 % 4,133 % 4,008 % 5,653 % 3,241 % 2,891 % 68 6,122 % 4,139 % 4,007 % 5,636 % 3,250 % 2,905 % 69 6,113 % 4,144 % 4,005 % 5,619 % 3,260 % 2,920 % 70 6,105 % 4,149 % 4,004 % 5,603 % 3,269 % 2,934 % 71 6,096 % 4,154 % 4,002 % 5,588 % 3,278 % 2,947 % 72 6,088 % 4,158 % 4,001 % 5,572 % 3,286 % 2,960 % 73 6,080 % 4,163 % 4,000 % 5,558 % 3,295 % 2,973 % 74 6,072 % 4,167 % 3,998 % 5,543 % 3,303 % 2,985 % 75 6,064 % 4,172 % 3,997 % 5,529 % 3,311 % 2,998 % 76 6,057 % 4,176 % 3,996 % 5,516 % 3,318 % 3,009 % 77 6,050 % 4,180 % 3,995 % 5,503 % 3,326 % 3,021 % 78 6,043 % 4,184 % 3,993 % 5,490 % 3,333 % 3,032 % 79 6,036 % 4,188 % 3,992 % 5,477 % 3,340 % 3,043 % 80 6,029 % 4,192 % 3,991 % 5,465 % 3,347 % 3,054 % 81 6,023 % 4,196 % 3,990 % 5,453 % 3,354 % 3,064 % 82 6,016 % 4,200 % 3,989 % 5,441 % 3,361 % 3,074 % 83 6,010 % 4,203 % 3,988 % 5,430 % 3,367 % 3,084 % 84 6,004 % 4,207 % 3,987 % 5,419 % 3,374 % 3,094 % 85 5,998 % 4,210 % 3,986 % 5,408 % 3,380 % 3,103 % 86 5,992 % 4,214 % 3,985 % 5,397 % 3,386 % 3,112 % 87 5,987 % 4,217 % 3,984 % 5,387 % 3,392 % 3,121 % 88 5,981 % 4,220 % 3,983 % 5,377 % 3,397 % 3,130 % 89 5,976 % 4,223 % 3,982 % 5,367 % 3,403 % 3,139 % 90 5,970 % 4,226 % 3,981 % 5,357 % 3,408 % 3,147 % 91 5,965 % 4,229 % 3,980 % 5,348 % 3,414 % 3,156 % 92 5,960 % 4,232 % 3,979 % 5,339 % 3,419 % 3,164 % 93 5,955 % 4,235 % 3,978 % 5,329 % 3,424 % 3,172 % 94 5,950 % 4,238 % 3,978 % 5,321 % 3,429 % 3,179 % 95 5,945 % 4,241 % 3,977 % 5,312 % 3,434 % 3,187 % 96 5,941 % 4,243 % 3,976 % 5,303 % 3,439 % 3,194 % 97 5,936 % 4,246 % 3,975 % 5,295 % 3,444 % 3,201 % 98 5,932 % 4,249 % 3,974 % 5,287 % 3,449 % 3,209 % 99 5,927 % 4,251 % 3,974 % 5,279 % 3,453 % 3,216 % 100 5,923 % 4,254 % 3,973 % 5,271 % 3,458 % 3,222 % 101 5,919 % 4,256 % 3,972 % 5,264 % 3,462 % 3,229 % 102 5,915 % 4,258 % 3,972 % 5,256 % 3,466 % 3,236 % 103 5,911 % 4,261 % 3,971 % 5,249 % 3,470 % 3,242 % 104 5,907 % 4,263 % 3,970 % 5,241 % 3,475 % 3,248 % 105 5,903 % 4,265 % 3,970 % 5,234 % 3,479 % 3,255 % 106 5,899 % 4,267 % 3,969 % 5,227 % 3,483 % 3,261 % 107 5,895 % 4,270 % 3,968 % 5,221 % 3,486 % 3,267 % 108 5,892 % 4,272 % 3,968 % 5,214 % 3,490 % 3,272 % 109 5,888 % 4,274 % 3,967 % 5,207 % 3,494 % 3,278 % 110 5,885 % 4,276 % 3,966 % 5,201 % 3,498 % 3,284 % 111 5,881 % 4,278 % 3,966 % 5,195 % 3,501 % 3,289 % 112 5,878 % 4,280 % 3,965 % 5,188 % 3,505 % 3,295 % 113 5,874 % 4,282 % 3,965 % 5,182 % 3,508 % 3,300 % 114 5,871 % 4,284 % 3,964 % 5,176 % 3,512 % 3,305 % 115 5,868 % 4,286 % 3,963 % 5,170 % 3,515 % 3,310 % 116 5,865 % 4,287 % 3,963 % 5,165 % 3,518 % 3,316 % 117 5,862 % 4,289 % 3,962 % 5,159 % 3,522 % 3,321 % 118 5,859 % 4,291 % 3,962 % 5,153 % 3,525 % 3,325 % 119 5,855 % 4,293 % 3,961 % 5,148 % 3,528 % 3,330 % 120 5,853 % 4,295 % 3,961 % 5,142 % 3,531 % 3,335 % 121 5,850 % 4,296 % 3,960 % 5,137 % 3,534 % 3,340 % 122 5,847 % 4,298 % 3,960 % 5,132 % 3,537 % 3,344 % 123 5,844 % 4,300 % 3,959 % 5,127 % 3,540 % 3,349 % 124 5,841 % 4,301 % 3,959 % 5,122 % 3,543 % 3,353 % 125 5,838 % 4,303 % 3,958 % 5,117 % 3,546 % 3,358 % 126 5,836 % 4,304 % 3,958 % 5,112 % 3,549 % 3,362 % 127 5,833 % 4,306 % 3,957 % 5,107 % 3,551 % 3,366 % 128 5,830 % 4,307 % 3,957 % 5,102 % 3,554 % 3,370 % 129 5,828 % 4,309 % 3,957 % 5,097 % 3,557 % 3,374 % 130 5,825 % 4,310 % 3,956 % 5,093 % 3,559 % 3,378 % 131 5,823 % 4,312 % 3,956 % 5,088 % 3,562 % 3,382 % 132 5,820 % 4,313 % 3,955 % 5,084 % 3,565 % 3,386 % 133 5,818 % 4,315 % 3,955 % 5,079 % 3,567 % 3,390 % 134 5,816 % 4,316 % 3,954 % 5,075 % 3,570 % 3,394 % 135 5,813 % 4,317 % 3,954 % 5,071 % 3,572 % 3,398 % 136 5,811 % 4,319 % 3,954 % 5,067 % 3,574 % 3,401 % 137 5,809 % 4,320 % 3,953 % 5,062 % 3,577 % 3,405 % 138 5,806 % 4,321 % 3,953 % 5,058 % 3,579 % 3,409 % 139 5,804 % 4,323 % 3,953 % 5,054 % 3,581 % 3,412 % 140 5,802 % 4,324 % 3,952 % 5,050 % 3,584 % 3,416 % 141 5,800 % 4,325 % 3,952 % 5,046 % 3,586 % 3,419 % 142 5,798 % 4,326 % 3,951 % 5,043 % 3,588 % 3,422 % 143 5,796 % 4,328 % 3,951 % 5,039 % 3,590 % 3,426 % 144 5,794 % 4,329 % 3,951 % 5,035 % 3,593 % 3,429 % 145 5,792 % 4,330 % 3,950 % 5,031 % 3,595 % 3,432 % 146 5,790 % 4,331 % 3,950 % 5,028 % 3,597 % 3,435 % 147 5,788 % 4,332 % 3,950 % 5,024 % 3,599 % 3,439 % 148 5,786 % 4,333 % 3,949 % 5,020 % 3,601 % 3,442 % 149 5,784 % 4,334 % 3,949 % 5,017 % 3,603 % 3,445 % 150 5,782 % 4,336 % 3,949 % 5,014 % 3,605 % 3,448 % Term to maturity (in years) Turkish lira US dollar Yen 1 21,580 % 1,895 %  0,169 % 2 19,517 % 1,680 %  0,204 % 3 18,100 % 1,617 %  0,222 % 4 17,048 % 1,616 %  0,224 % 5 16,570 % 1,641 %  0,212 % 6 15,915 % 1,680 %  0,194 % 7 15,246 % 1,722 %  0,169 % 8 14,786 % 1,765 %  0,139 % 9 14,471 % 1,810 %  0,107 % 10 14,213 % 1,854 %  0,073 % 11 13,963 % 1,894 %  0,040 % 12 13,712 % 1,931 %  0,008 % 13 13,462 % 1,962 % 0,025 % 14 13,215 % 1,989 % 0,056 % 15 12,972 % 2,013 % 0,085 % 16 12,734 % 2,033 % 0,112 % 17 12,501 % 2,051 % 0,137 % 18 12,274 % 2,065 % 0,161 % 19 12,055 % 2,078 % 0,183 % 20 11,842 % 2,088 % 0,205 % 21 11,637 % 2,097 % 0,225 % 22 11,440 % 2,103 % 0,243 % 23 11,250 % 2,108 % 0,258 % 24 11,069 % 2,112 % 0,269 % 25 10,894 % 2,116 % 0,276 % 26 10,728 % 2,118 % 0,278 % 27 10,568 % 2,120 % 0,281 % 28 10,416 % 2,121 % 0,287 % 29 10,270 % 2,122 % 0,299 % 30 10,131 % 2,123 % 0,320 % 31 9,999 % 2,123 % 0,351 % 32 9,872 % 2,123 % 0,390 % 33 9,751 % 2,122 % 0,434 % 34 9,636 % 2,120 % 0,482 % 35 9,526 % 2,118 % 0,532 % 36 9,421 % 2,114 % 0,585 % 37 9,320 % 2,109 % 0,638 % 38 9,224 % 2,103 % 0,691 % 39 9,132 % 2,096 % 0,745 % 40 9,045 % 2,087 % 0,798 % 41 8,961 % 2,077 % 0,850 % 42 8,880 % 2,066 % 0,902 % 43 8,803 % 2,055 % 0,952 % 44 8,729 % 2,045 % 1,002 % 45 8,659 % 2,038 % 1,050 % 46 8,591 % 2,032 % 1,097 % 47 8,526 % 2,029 % 1,142 % 48 8,463 % 2,029 % 1,187 % 49 8,403 % 2,032 % 1,230 % 50 8,345 % 2,039 % 1,272 % 51 8,289 % 2,049 % 1,312 % 52 8,235 % 2,061 % 1,352 % 53 8,184 % 2,076 % 1,390 % 54 8,134 % 2,093 % 1,427 % 55 8,086 % 2,111 % 1,463 % 56 8,039 % 2,130 % 1,497 % 57 7,995 % 2,150 % 1,531 % 58 7,951 % 2,171 % 1,564 % 59 7,910 % 2,192 % 1,596 % 60 7,869 % 2,213 % 1,626 % 61 7,830 % 2,234 % 1,656 % 62 7,792 % 2,256 % 1,685 % 63 7,756 % 2,277 % 1,713 % 64 7,720 % 2,298 % 1,741 % 65 7,686 % 2,319 % 1,767 % 66 7,652 % 2,340 % 1,793 % 67 7,620 % 2,360 % 1,818 % 68 7,589 % 2,380 % 1,842 % 69 7,558 % 2,400 % 1,866 % 70 7,528 % 2,420 % 1,889 % 71 7,500 % 2,439 % 1,911 % 72 7,472 % 2,458 % 1,933 % 73 7,444 % 2,476 % 1,954 % 74 7,418 % 2,494 % 1,975 % 75 7,392 % 2,512 % 1,995 % 76 7,367 % 2,529 % 2,015 % 77 7,343 % 2,546 % 2,034 % 78 7,319 % 2,563 % 2,052 % 79 7,296 % 2,579 % 2,070 % 80 7,273 % 2,595 % 2,088 % 81 7,251 % 2,611 % 2,105 % 82 7,229 % 2,626 % 2,122 % 83 7,208 % 2,641 % 2,139 % 84 7,188 % 2,656 % 2,155 % 85 7,168 % 2,670 % 2,171 % 86 7,148 % 2,684 % 2,186 % 87 7,129 % 2,698 % 2,201 % 88 7,111 % 2,711 % 2,216 % 89 7,092 % 2,724 % 2,230 % 90 7,074 % 2,737 % 2,244 % 91 7,057 % 2,750 % 2,258 % 92 7,040 % 2,762 % 2,271 % 93 7,023 % 2,774 % 2,284 % 94 7,007 % 2,786 % 2,297 % 95 6,991 % 2,798 % 2,310 % 96 6,975 % 2,809 % 2,322 % 97 6,960 % 2,820 % 2,334 % 98 6,945 % 2,831 % 2,346 % 99 6,930 % 2,842 % 2,357 % 100 6,916 % 2,852 % 2,369 % 101 6,902 % 2,863 % 2,380 % 102 6,888 % 2,873 % 2,391 % 103 6,874 % 2,883 % 2,402 % 104 6,861 % 2,892 % 2,412 % 105 6,848 % 2,902 % 2,422 % 106 6,835 % 2,911 % 2,433 % 107 6,823 % 2,920 % 2,442 % 108 6,810 % 2,929 % 2,452 % 109 6,798 % 2,938 % 2,462 % 110 6,786 % 2,947 % 2,471 % 111 6,775 % 2,955 % 2,480 % 112 6,763 % 2,964 % 2,489 % 113 6,752 % 2,972 % 2,498 % 114 6,741 % 2,980 % 2,507 % 115 6,730 % 2,988 % 2,516 % 116 6,720 % 2,996 % 2,524 % 117 6,709 % 3,004 % 2,532 % 118 6,699 % 3,011 % 2,541 % 119 6,689 % 3,019 % 2,549 % 120 6,679 % 3,026 % 2,556 % 121 6,669 % 3,033 % 2,564 % 122 6,659 % 3,040 % 2,572 % 123 6,650 % 3,047 % 2,579 % 124 6,640 % 3,054 % 2,587 % 125 6,631 % 3,061 % 2,594 % 126 6,622 % 3,067 % 2,601 % 127 6,613 % 3,074 % 2,608 % 128 6,605 % 3,080 % 2,615 % 129 6,596 % 3,087 % 2,622 % 130 6,588 % 3,093 % 2,629 % 131 6,579 % 3,099 % 2,635 % 132 6,571 % 3,105 % 2,642 % 133 6,563 % 3,111 % 2,648 % 134 6,555 % 3,117 % 2,655 % 135 6,547 % 3,123 % 2,661 % 136 6,539 % 3,128 % 2,667 % 137 6,532 % 3,134 % 2,673 % 138 6,524 % 3,140 % 2,679 % 139 6,517 % 3,145 % 2,685 % 140 6,510 % 3,150 % 2,691 % 141 6,502 % 3,156 % 2,696 % 142 6,495 % 3,161 % 2,702 % 143 6,488 % 3,166 % 2,708 % 144 6,481 % 3,171 % 2,713 % 145 6,475 % 3,176 % 2,719 % 146 6,468 % 3,181 % 2,724 % 147 6,461 % 3,186 % 2,729 % 148 6,455 % 3,191 % 2,734 % 149 6,448 % 3,195 % 2,739 % 150 6,442 % 3,200 % 2,744 % ANNEX II Fundamental spreads for the calculation of the matching adjustment The fundamental spreads set out in this Annex are expressed in basis points and do not include any increase in accordance with Article 77c(1)(c) of Directive 2009/138/EC. 1. Exposures to central governments and central banks The fundamental spreads apply to exposures denominated in all currencies. The fundamental spreads for durations from 11 to 30 years are equal to the fundamental spreads for duration 10 years. Duration (in years) Austria Belgium Bulgaria Croatia Czech Republic Cyprus Denmark 1 0 0 32 5 0 25 1 2 0 0 40 5 0 42 0 3 0 1 45 5 2 48 0 4 0 2 48 5 3 49 0 5 0 4 52 5 5 52 0 6 1 5 55 5 7 54 0 7 2 6 58 5 9 55 0 8 3 7 60 5 11 55 0 9 3 8 61 5 12 52 0 10 3 8 63 5 14 51 0 Duration (in years) Estonia Finland France Germany Greece Hungary Ireland 1 0 0 0 0 402 4 16 2 0 0 0 0 248 4 23 3 1 0 0 0 220 4 26 4 2 0 0 0 192 4 27 5 4 0 0 0 175 4 28 6 5 0 0 0 172 4 29 7 6 0 0 0 169 4 30 8 7 0 1 0 173 2 31 9 8 1 2 0 175 1 31 10 8 0 3 0 177 4 32 Duration (in years) Italy Latvia Lithuania Luxembourg Malta Netherlands Poland 1 6 5 5 0 16 0 4 2 14 11 12 0 23 0 4 3 18 15 15 0 26 0 4 4 21 16 17 0 27 0 4 5 23 18 19 0 28 0 4 6 25 20 21 0 29 0 4 7 26 21 22 0 30 0 4 8 28 22 24 1 31 0 4 9 29 23 25 2 31 0 4 10 31 24 25 3 32 0 4 Duration (in years) Portugal Romania Slovakia Slovenia Spain Sweden United Kingdom 1 25 9 12 19 5 0 0 2 42 17 16 22 12 0 0 3 48 20 18 26 15 0 0 4 49 21 20 31 17 0 0 5 52 22 21 34 19 0 0 6 54 24 23 38 21 0 0 7 55 25 24 39 22 0 0 8 55 27 25 40 24 0 0 9 52 28 25 41 25 0 0 10 51 26 26 41 25 0 0 Duration (in years) Liechtenstein Norway Switzerland Australia Brazil Canada Chile 1 0 0 0 0 12 0 17 2 0 0 0 0 12 0 19 3 0 0 0 0 12 0 18 4 0 0 0 0 12 0 17 5 0 0 0 0 12 0 16 6 0 0 0 0 12 0 15 7 0 0 0 0 12 0 14 8 0 0 0 0 12 0 15 9 0 0 0 0 12 0 16 10 0 0 0 0 12 0 13 Duration (in years) China Colombia Hong Kong India Japan Malaysia Mexico 1 0 11 0 10 0 0 9 2 0 18 0 10 0 0 9 3 1 29 0 10 0 0 9 4 2 37 0 10 0 0 10 5 2 39 0 10 0 0 10 6 3 42 0 10 0 0 10 7 4 44 0 10 0 0 10 8 7 42 0 10 0 0 10 9 5 39 0 10 0 0 9 10 5 42 0 10 1 0 9 Duration (in years) New Zealand Russia Singapore South Africa South Korea Thailand Taiwan 1 0 0 0 5 10 0 4 2 0 0 0 7 12 0 4 3 0 0 0 8 12 0 4 4 0 0 0 7 14 0 4 5 0 1 0 6 15 0 4 6 0 5 0 7 15 0 4 7 0 7 0 9 15 0 4 8 0 12 0 10 15 0 4 9 0 18 0 10 15 0 4 10 0 18 0 11 15 0 4 Duration (in years) United States 1 0 2 0 3 0 4 0 5 0 6 0 7 0 8 0 9 0 10 0 2. Exposures to financial institutions 2.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 20 45 121 235 560 1 242 2 6 20 45 121 235 560 1 000 3 7 23 46 114 231 556 816 4 8 25 49 116 230 555 675 5 10 28 54 119 230 555 568 6 11 30 58 124 230 555 555 7 12 32 60 126 230 555 555 8 12 33 59 125 230 555 555 9 12 34 59 124 230 555 555 10 13 35 59 124 230 555 555 11 13 36 60 124 230 555 555 12 14 37 60 124 230 555 555 13 14 37 60 124 230 555 555 14 14 38 60 124 230 555 555 15 14 38 60 124 230 555 555 16 14 38 60 124 230 555 555 17 14 38 60 124 230 555 555 18 14 38 60 124 230 555 555 19 15 38 60 124 230 555 555 20 16 38 60 124 230 555 555 21 16 38 60 124 230 555 555 22 17 38 60 124 230 555 555 23 17 38 60 124 230 555 555 24 19 38 60 124 230 555 555 25 19 38 60 124 230 555 555 26 20 38 60 124 230 555 555 27 20 38 60 124 230 555 555 28 21 38 60 124 230 555 555 29 21 38 60 124 230 555 555 30 23 38 60 124 230 555 555 2.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 12 26 51 127 241 566 1 290 2 14 28 53 129 243 568 1 038 3 16 31 55 122 239 565 845 4 17 33 57 124 238 563 699 5 18 36 62 127 238 563 586 6 18 37 65 131 237 562 562 7 19 39 66 133 236 562 562 8 18 39 65 131 236 561 561 9 18 39 65 130 235 561 561 10 18 40 64 129 235 560 560 11 18 41 64 129 234 560 560 12 18 41 64 128 234 559 559 13 18 41 63 127 233 558 558 14 17 41 62 127 233 558 558 15 17 40 62 126 232 557 557 16 16 40 61 126 232 557 557 17 16 39 61 126 231 557 557 18 16 39 61 125 231 557 557 19 16 39 61 125 231 557 557 20 16 40 61 126 232 557 557 21 17 40 62 126 232 557 557 22 17 40 62 126 232 557 557 23 18 40 62 127 232 558 558 24 19 40 62 127 232 558 558 25 19 41 62 127 232 558 558 26 20 41 62 127 232 558 558 27 20 41 62 127 232 558 558 28 21 41 62 127 232 558 558 29 22 40 62 127 232 558 558 30 23 40 62 127 232 558 558 2.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 20 45 121 235 560 1 241 2 6 20 45 121 235 560 1 000 3 7 22 46 114 231 556 816 4 8 25 49 116 230 555 675 5 10 28 54 119 230 555 567 6 11 30 58 124 230 555 555 7 12 32 59 126 230 555 555 8 12 33 59 125 230 555 555 9 12 34 59 124 230 555 555 10 13 35 59 124 230 555 555 11 13 36 59 124 230 555 555 12 14 37 59 124 230 555 555 13 14 37 59 124 230 555 555 14 14 38 59 124 230 555 555 15 14 38 59 124 230 555 555 16 14 38 59 124 230 555 555 17 14 38 59 124 230 555 555 18 14 38 59 124 230 555 555 19 15 38 59 124 230 555 555 20 16 38 59 124 230 555 555 21 16 38 59 124 230 555 555 22 17 38 59 124 230 555 555 23 17 38 59 124 230 555 555 24 19 38 59 124 230 555 555 25 19 38 59 124 230 555 555 26 20 38 59 124 230 555 555 27 20 38 59 124 230 555 555 28 21 38 59 124 230 555 555 29 21 38 59 124 230 555 555 30 23 38 59 124 230 555 555 2.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 82 96 121 197 310 636 1 256 2 78 92 117 193 306 632 1 017 3 81 97 121 188 305 630 831 4 80 97 121 188 302 627 690 5 79 97 124 189 299 625 625 6 79 98 125 192 297 623 623 7 78 98 125 192 295 621 621 8 76 97 123 189 294 619 619 9 75 97 122 187 293 618 618 10 72 94 119 183 289 614 614 11 70 93 116 181 286 612 612 12 69 92 115 179 285 610 610 13 69 92 114 178 284 609 609 14 68 92 114 178 284 609 609 15 68 91 113 178 283 609 609 16 67 91 113 177 283 608 608 17 67 90 112 176 282 608 608 18 66 90 111 176 282 607 607 19 65 89 111 175 281 606 606 20 65 88 110 174 280 605 605 21 64 87 109 174 279 605 605 22 63 87 108 173 279 604 604 23 62 86 107 172 278 603 603 24 61 85 106 171 277 602 602 25 60 84 105 170 276 601 601 26 59 83 104 169 275 600 600 27 58 82 103 168 273 599 599 28 57 80 102 167 272 598 598 29 56 79 101 166 271 597 597 30 55 78 100 165 270 596 596 2.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 24 49 124 238 563 1 247 2 11 26 51 126 240 565 1 005 3 14 29 53 120 237 563 820 4 15 32 56 123 237 562 679 5 17 35 61 126 237 562 570 6 18 37 65 131 237 562 562 7 19 39 66 133 237 562 562 8 18 39 66 131 236 561 561 9 18 40 65 130 236 561 561 10 18 40 65 129 235 560 560 11 18 41 65 129 235 560 560 12 19 42 64 129 235 560 560 13 19 42 64 128 234 560 560 14 19 42 64 128 234 559 559 15 18 42 64 128 234 559 559 16 18 41 63 128 233 559 559 17 18 41 63 128 233 559 559 18 18 41 63 128 233 559 559 19 18 42 63 128 234 559 559 20 19 42 64 128 234 559 559 21 19 42 64 129 234 560 560 22 19 43 64 129 235 560 560 23 19 43 64 129 235 560 560 24 19 43 65 129 235 560 560 25 19 43 65 129 235 560 560 26 20 43 65 129 235 560 560 27 20 43 65 129 235 560 560 28 21 43 64 129 235 560 560 29 22 43 64 129 235 560 560 30 23 43 64 129 235 560 560 2.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 50 64 89 165 279 604 1 250 2 54 68 93 169 282 608 1 008 3 59 75 98 166 283 608 822 4 63 79 104 170 284 609 681 5 65 83 109 174 285 610 610 6 66 85 113 179 285 610 610 7 67 87 114 181 284 610 610 8 66 86 113 178 283 609 609 9 64 86 111 176 282 607 607 10 63 86 110 175 280 606 606 11 63 85 109 173 279 604 604 12 61 85 107 172 277 603 603 13 60 84 106 170 276 601 601 14 59 83 104 169 275 600 600 15 58 81 103 168 273 599 599 16 57 80 102 167 272 598 598 17 56 80 101 166 272 597 597 18 55 79 101 165 271 596 596 19 55 78 100 164 270 595 595 20 54 78 99 164 270 595 595 21 53 77 99 163 269 594 594 22 53 76 98 162 268 593 593 23 52 75 97 162 267 593 593 24 51 75 96 161 266 592 592 25 50 74 95 160 266 591 591 26 49 73 95 159 265 590 590 27 49 72 94 158 264 589 589 28 48 71 93 157 263 588 588 29 47 70 92 156 262 588 588 30 46 70 91 156 261 587 587 2.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 19 44 120 234 559 1 241 2 5 19 44 120 234 559 999 3 6 22 45 113 230 555 815 4 7 24 48 115 229 554 675 5 9 27 53 118 229 554 567 6 10 29 57 123 229 554 554 7 11 31 59 126 229 554 554 8 11 32 58 124 229 554 554 9 11 33 58 123 229 554 554 10 12 34 58 123 229 554 554 11 12 35 59 123 229 554 554 12 13 36 59 123 229 554 554 13 13 37 59 123 229 554 554 14 13 37 59 123 229 554 554 15 13 37 59 123 229 554 554 16 13 37 59 123 229 554 554 17 13 37 59 123 229 554 554 18 13 37 59 123 229 554 554 19 15 37 59 123 229 554 554 20 16 37 59 123 229 554 554 21 16 37 59 123 229 554 554 22 17 37 59 123 229 554 554 23 17 37 59 123 229 554 554 24 19 37 59 123 229 554 554 25 19 37 59 123 229 554 554 26 20 37 59 123 229 554 554 27 20 37 59 123 229 554 554 28 21 37 59 123 229 554 554 29 21 37 59 123 229 554 554 30 23 37 59 123 229 554 554 2.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 25 55 153 253 578 1 265 2 7 25 55 153 253 578 1 019 3 8 27 55 138 249 574 831 4 10 29 57 127 247 572 688 5 11 31 58 115 246 571 578 6 14 34 61 108 245 570 570 7 16 37 62 100 244 569 569 8 17 38 61 93 242 568 568 9 19 45 64 87 241 567 567 10 19 45 62 84 241 566 566 11 18 44 60 84 240 565 565 12 17 44 61 85 239 564 564 13 17 44 61 85 238 563 563 14 17 44 61 85 237 563 563 15 17 44 61 85 237 562 562 16 17 44 61 85 235 560 560 17 17 44 61 85 234 560 560 18 17 44 61 85 234 559 559 19 17 44 61 85 234 559 559 20 17 44 61 85 234 559 559 21 17 44 61 85 234 559 559 22 17 44 61 85 234 559 559 23 17 44 61 85 234 559 559 24 19 44 61 85 233 558 558 25 19 44 61 85 232 558 558 26 20 44 61 85 232 557 557 27 20 44 61 85 231 557 557 28 21 44 61 85 231 556 556 29 22 44 61 85 231 556 556 30 23 44 61 85 230 556 556 2.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 86 100 125 201 315 640 1 311 2 84 98 123 199 313 638 1 061 3 83 99 122 190 307 632 869 4 82 99 123 190 304 629 721 5 81 99 125 190 301 626 626 6 80 99 127 193 299 624 624 7 78 99 126 193 296 621 621 8 76 97 123 189 294 619 619 9 74 95 121 186 291 617 617 10 73 95 119 184 290 615 615 11 72 94 118 182 288 613 613 12 70 93 116 180 286 612 612 13 69 92 114 179 285 610 610 14 68 91 113 177 283 608 608 15 66 90 112 176 282 607 607 16 65 89 110 175 281 606 606 17 64 87 109 174 279 605 605 18 63 86 108 173 278 604 604 19 62 86 107 172 278 603 603 20 61 85 107 171 277 602 602 21 60 84 106 170 276 601 601 22 59 83 105 169 275 600 600 23 58 82 104 168 274 599 599 24 57 81 103 167 273 598 598 25 56 80 102 166 272 597 597 26 55 79 101 165 271 596 596 27 54 78 100 164 270 595 595 28 53 77 99 163 269 594 594 29 52 76 98 162 268 593 593 30 51 75 97 161 267 592 592 2.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 59 74 98 174 288 613 1 276 2 58 72 97 173 287 612 1 031 3 58 73 97 165 282 607 842 4 58 75 99 166 280 605 698 5 58 76 102 167 278 603 603 6 57 76 104 170 276 601 601 7 57 77 104 171 274 599 599 8 55 76 102 168 273 598 598 9 53 75 100 165 271 596 596 10 53 75 99 164 270 595 595 11 52 75 98 163 269 594 594 12 52 75 98 162 268 593 593 13 52 75 97 161 267 592 592 14 51 74 96 161 266 592 592 15 50 74 96 160 266 591 591 16 49 73 95 159 265 590 590 17 49 72 94 158 264 589 589 18 48 71 93 158 263 589 589 19 47 71 93 157 263 588 588 20 47 71 93 157 263 588 588 21 47 70 92 157 262 588 588 22 47 70 92 156 262 587 587 23 46 70 91 156 261 587 587 24 45 69 91 155 261 586 586 25 45 68 90 154 260 586 586 26 44 68 89 154 260 585 585 27 43 67 89 153 259 584 584 28 43 66 88 152 258 583 583 29 42 66 87 152 257 583 583 30 41 65 87 151 257 582 582 2.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 45 70 146 260 585 1 282 2 32 46 71 146 260 585 1 034 3 32 47 71 139 256 581 843 4 32 49 73 140 254 579 698 5 33 51 77 142 253 578 586 6 33 52 80 146 252 577 577 7 33 53 81 148 251 576 576 8 32 53 79 145 250 575 575 9 32 53 79 144 249 574 574 10 32 54 78 143 249 574 574 11 31 54 78 142 248 573 573 12 31 54 77 141 247 572 572 13 31 54 76 140 246 571 571 14 30 54 75 140 245 571 571 15 29 53 75 139 245 570 570 16 28 52 74 138 244 569 569 17 28 51 73 138 243 569 569 18 28 51 73 137 243 568 568 19 27 51 73 137 243 568 568 20 27 51 73 137 243 568 568 21 27 51 73 137 243 568 568 22 27 51 73 137 243 568 568 23 27 51 72 137 243 568 568 24 27 51 72 137 242 568 568 25 27 50 72 136 242 568 568 26 27 50 72 136 242 567 567 27 26 50 72 136 242 567 567 28 26 50 71 136 241 567 567 29 26 49 71 135 241 566 566 30 26 49 71 135 241 566 566 2.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 26 101 215 540 1 234 2 1 5 26 102 216 541 993 3 2 5 28 95 212 537 810 4 3 6 30 97 211 536 671 5 4 9 36 100 211 536 564 6 4 11 39 105 211 536 536 7 5 14 41 108 211 536 536 8 7 14 40 106 211 536 536 9 7 15 40 105 211 536 536 10 8 16 40 105 211 536 536 11 8 18 42 106 212 537 537 12 9 18 40 105 211 536 536 13 11 19 41 106 212 537 537 14 11 20 41 106 211 537 537 15 12 18 40 104 210 536 536 16 12 17 39 103 209 535 535 17 13 17 39 103 209 534 534 18 13 17 39 104 209 535 535 19 15 18 39 104 210 535 535 20 15 18 40 104 210 536 536 21 16 19 40 105 211 536 536 22 17 20 41 105 211 536 536 23 17 21 41 105 211 536 536 24 19 21 40 105 211 536 536 25 19 22 40 105 210 536 536 26 20 24 41 105 210 536 536 27 20 24 42 105 210 536 536 28 21 25 44 104 210 536 536 29 21 25 46 104 210 535 535 30 22 26 47 104 210 535 535 2.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 61 86 162 276 601 1 267 2 47 61 86 162 276 601 1 020 3 48 63 87 154 272 597 832 4 48 65 89 156 270 595 689 5 48 66 93 158 268 594 594 6 48 67 95 161 267 593 593 7 49 69 96 163 266 591 591 8 47 68 94 160 265 590 590 9 47 68 93 158 264 589 589 10 46 68 93 157 263 588 588 11 46 69 92 156 262 588 588 12 46 69 91 156 261 587 587 13 45 68 91 155 261 586 586 14 45 68 90 154 260 585 585 15 44 67 89 154 259 585 585 16 43 66 88 153 258 584 584 17 42 66 88 152 258 583 583 18 42 65 87 152 257 583 583 19 41 65 87 151 257 582 582 20 41 65 87 151 257 582 582 21 41 65 86 151 257 582 582 22 41 64 86 150 256 581 581 23 40 64 85 150 256 581 581 24 40 63 85 149 255 580 580 25 39 63 84 149 254 580 580 26 38 62 84 148 254 579 579 27 38 61 83 147 253 578 578 28 37 61 82 147 253 578 578 29 36 60 82 146 252 577 577 30 36 59 81 145 251 577 577 2.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 16 31 56 131 245 570 1 278 2 20 35 60 135 249 574 1 030 3 24 40 64 131 248 573 841 4 28 45 69 136 250 575 696 5 31 49 75 140 251 576 585 6 30 49 77 143 249 574 574 7 35 55 82 149 252 578 578 8 33 54 80 146 251 576 576 9 34 56 81 146 252 577 577 10 36 58 83 147 253 578 578 11 38 60 84 148 254 579 579 12 39 62 85 149 255 580 580 13 40 63 85 149 255 580 580 14 40 64 85 150 255 581 581 15 40 64 85 150 256 581 581 16 40 63 85 149 255 580 580 17 40 63 85 149 255 580 580 18 39 62 84 148 254 580 580 19 38 62 84 148 254 579 579 20 38 62 84 148 254 579 579 21 38 62 84 148 254 579 579 22 38 62 83 148 254 579 579 23 38 61 83 147 253 579 579 24 37 61 83 147 253 578 578 25 37 60 82 147 252 578 578 26 37 60 82 146 252 577 577 27 36 59 81 146 251 577 577 28 36 59 81 145 251 576 576 29 35 58 80 145 250 576 576 30 34 58 80 144 250 575 575 2.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 15 30 55 130 244 569 1 285 2 17 31 56 132 245 571 1 034 3 19 34 58 126 243 568 843 4 20 37 61 128 242 567 697 5 22 40 66 131 242 567 585 6 23 42 70 136 242 567 567 7 24 44 71 138 242 567 567 8 24 45 71 137 242 567 567 9 24 46 71 136 242 567 567 10 25 47 71 136 242 567 567 11 26 48 72 136 242 567 567 12 26 49 72 136 242 567 567 13 27 50 72 136 242 567 567 14 27 50 72 136 242 567 567 15 27 50 72 136 242 568 568 16 27 50 72 136 242 567 567 17 27 50 72 136 242 567 567 18 26 50 72 136 242 567 567 19 26 50 72 136 242 567 567 20 27 50 72 136 242 567 567 21 27 50 72 136 242 567 567 22 26 50 72 136 242 567 567 23 26 49 71 136 241 567 567 24 26 49 71 135 241 566 566 25 25 49 70 135 241 566 566 26 25 48 70 134 240 566 566 27 24 48 70 134 240 565 565 28 24 48 69 134 239 565 565 29 24 47 69 133 239 564 564 30 23 47 69 133 239 564 564 2.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 50 65 90 165 279 604 1 293 2 53 68 93 168 282 607 1 042 3 57 73 97 164 281 606 851 4 59 76 100 167 281 606 705 5 61 79 106 171 281 607 607 6 63 82 110 176 282 607 607 7 64 84 111 178 281 607 607 8 63 84 110 176 281 606 606 9 63 85 110 175 281 606 606 10 64 86 110 175 281 606 606 11 64 86 110 174 280 605 605 12 63 87 109 174 279 605 605 13 63 86 108 173 279 604 604 14 62 86 107 172 278 603 603 15 61 85 107 171 277 602 602 16 61 84 106 170 276 601 601 17 60 83 105 169 275 600 600 18 59 82 104 169 274 600 600 19 58 82 104 168 274 599 599 20 58 81 103 167 273 598 598 21 57 80 102 167 272 598 598 22 56 80 101 166 272 597 597 23 55 79 100 165 271 596 596 24 54 78 100 164 270 595 595 25 53 77 99 163 269 594 594 26 52 76 98 162 268 593 593 27 52 75 97 161 267 592 592 28 51 74 96 160 266 591 591 29 50 73 95 159 265 590 590 30 49 72 94 158 264 590 590 2.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 82 96 121 197 310 635 1 329 2 86 100 125 201 314 640 1 076 3 87 103 127 194 311 636 880 4 88 105 129 196 309 635 730 5 91 109 135 200 311 636 636 6 93 112 140 206 312 637 637 7 94 114 142 208 312 637 637 8 95 116 142 208 313 638 638 9 96 117 143 208 313 639 639 10 96 119 143 208 313 639 639 11 96 119 143 207 313 638 638 12 96 119 142 206 312 637 637 13 95 118 140 205 311 636 636 14 94 117 139 203 309 634 634 15 92 116 137 202 308 633 633 16 91 114 136 200 306 632 632 17 89 113 135 199 305 630 630 18 88 111 133 198 303 629 629 19 87 110 132 196 302 627 627 20 85 109 131 195 301 626 626 21 84 107 129 194 299 625 625 22 82 106 128 192 298 623 623 23 81 104 126 191 296 622 622 24 79 103 125 189 295 620 620 25 78 101 123 187 293 618 618 26 76 100 121 186 292 617 617 27 75 98 120 184 290 615 615 28 73 97 118 183 288 614 614 29 72 95 117 181 287 612 612 30 70 94 115 180 285 611 611 2.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 23 48 124 237 563 1 284 2 12 26 51 127 241 566 1 031 3 16 31 55 122 239 565 841 4 18 35 59 126 240 565 696 5 21 39 66 130 241 566 584 6 23 42 70 136 242 567 567 7 24 44 72 138 242 567 567 8 24 45 71 137 242 567 567 9 24 46 71 136 242 567 567 10 25 47 71 136 242 567 567 11 25 48 72 136 242 567 567 12 26 49 71 136 241 567 567 13 25 49 71 135 241 566 566 14 25 48 70 134 240 565 565 15 24 48 69 134 240 565 565 16 23 47 68 133 239 564 564 17 23 46 68 132 238 563 563 18 22 46 68 132 238 563 563 19 22 46 67 132 238 563 563 20 22 46 68 132 238 563 563 21 22 46 68 132 238 563 563 22 22 46 68 132 238 563 563 23 22 46 68 132 238 563 563 24 22 46 68 132 238 563 563 25 22 46 67 132 238 563 563 26 22 46 67 132 237 563 563 27 22 45 67 131 237 563 563 28 22 45 67 131 237 562 562 29 22 45 67 131 237 562 562 30 23 45 67 131 237 562 562 2.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 95 109 134 210 323 649 1 369 2 95 109 134 210 324 649 1 106 3 96 111 135 203 320 645 905 4 97 113 138 204 318 644 750 5 98 116 142 207 318 643 643 6 98 117 145 211 317 642 642 7 99 119 146 213 316 642 642 8 98 119 146 211 316 641 641 9 98 119 144 209 315 640 640 10 97 119 143 208 314 639 639 11 95 118 142 206 312 637 637 12 94 117 140 204 310 635 635 13 92 116 138 202 308 633 633 14 91 114 136 200 306 631 631 15 89 112 134 198 304 630 630 16 87 110 132 196 302 627 627 17 85 109 130 195 301 626 626 18 83 107 129 193 299 624 624 19 82 106 127 192 298 623 623 20 81 105 126 191 297 622 622 21 80 104 125 190 295 621 621 22 79 102 124 189 294 620 620 23 78 101 123 187 293 618 618 24 77 100 122 186 292 617 617 25 75 99 121 185 291 616 616 26 74 98 119 184 290 615 615 27 73 97 118 183 289 614 614 28 72 95 117 182 287 613 613 29 71 94 116 181 286 612 612 30 70 93 115 179 285 611 611 2.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 338 352 377 453 567 892 1 409 2 82 96 121 196 310 635 1 129 3 85 101 124 192 309 634 919 4 89 105 129 196 310 635 760 5 91 109 136 200 311 636 639 6 93 112 140 206 312 637 637 7 94 115 142 209 312 637 637 8 95 116 142 208 313 638 638 9 95 117 142 207 313 638 638 10 96 118 142 207 313 638 638 11 96 119 142 207 313 638 638 12 97 120 142 207 313 638 638 13 97 121 143 207 313 638 638 14 98 122 143 208 313 639 639 15 99 122 144 208 314 639 639 16 100 123 145 209 315 640 640 17 101 124 146 210 316 641 641 18 102 125 147 211 317 642 642 19 103 126 148 212 318 643 643 20 103 127 148 213 319 644 644 21 103 127 149 213 319 644 644 22 103 127 148 213 318 644 644 23 102 126 148 212 318 643 643 24 102 125 147 211 317 642 642 25 101 124 146 210 316 641 641 26 99 123 145 209 315 640 640 27 98 122 143 208 314 639 639 28 97 120 142 207 312 638 638 29 96 119 141 205 311 636 636 30 94 118 139 204 310 635 635 2.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 36 111 225 550 1 259 2 1 11 36 111 225 550 1 014 3 2 13 36 104 221 546 828 4 3 14 38 105 219 544 685 5 4 16 43 107 218 543 575 6 5 18 45 111 217 543 543 7 5 19 47 113 217 542 542 8 7 19 45 111 216 541 541 9 7 19 44 109 215 540 540 10 8 20 44 109 214 540 540 11 8 21 44 108 214 540 540 12 9 21 44 108 214 539 539 13 11 22 44 108 214 540 540 14 11 22 44 109 214 540 540 15 12 23 44 109 215 540 540 16 12 23 44 109 215 540 540 17 13 23 45 109 215 540 540 18 15 24 45 110 216 541 541 19 15 24 46 110 216 541 541 20 16 25 47 111 217 542 542 21 16 26 48 112 218 543 543 22 17 27 48 113 219 544 544 23 17 27 49 113 219 544 544 24 19 28 49 114 220 545 545 25 19 28 50 114 220 545 545 26 20 28 50 115 220 546 546 27 20 29 51 115 221 546 546 28 21 29 51 115 221 546 546 29 22 29 51 116 221 547 547 30 23 30 51 116 222 547 547 2.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 53 67 92 168 282 607 1 276 2 54 68 93 169 283 608 1 028 3 55 70 94 162 279 604 838 4 55 72 96 163 277 602 694 5 56 74 100 165 276 601 601 6 56 76 103 169 275 601 601 7 56 76 104 170 274 599 599 8 56 77 103 169 273 599 599 9 55 77 102 167 273 598 598 10 54 76 101 165 271 596 596 11 53 76 99 164 270 595 595 12 52 75 98 162 268 593 593 13 51 74 96 161 267 592 592 14 50 73 95 159 265 590 590 15 48 72 93 158 264 589 589 16 47 70 92 156 262 587 587 17 45 69 91 155 261 586 586 18 44 68 90 154 260 585 585 19 43 67 89 153 259 584 584 20 43 66 88 153 258 584 584 21 42 66 88 152 258 583 583 22 42 65 87 151 257 582 582 23 41 64 86 151 256 582 582 24 40 64 86 150 256 581 581 25 40 63 85 149 255 580 580 26 39 62 84 149 254 580 580 27 38 62 83 148 254 579 579 28 38 61 83 147 253 578 578 29 37 60 82 147 252 578 578 30 36 60 81 146 252 577 577 2.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 116 130 155 231 344 670 1 381 2 117 131 156 232 345 671 1 113 3 119 135 158 226 343 668 909 4 121 138 162 229 343 668 754 5 123 141 167 232 343 668 668 6 123 143 170 236 342 668 668 7 124 144 171 238 342 667 667 8 123 144 170 236 341 666 666 9 122 144 169 234 340 665 665 10 122 144 168 233 339 664 664 11 121 144 167 232 337 663 663 12 120 143 165 230 336 661 661 13 118 141 163 228 334 659 659 14 116 140 161 226 332 657 657 15 114 137 159 224 329 655 655 16 111 135 157 221 327 652 652 17 109 133 154 219 325 650 650 18 107 130 152 217 322 648 648 19 105 128 150 215 320 646 646 20 103 127 148 213 319 644 644 21 101 125 147 211 317 642 642 22 100 123 145 209 315 640 640 23 98 121 143 207 313 639 639 24 96 119 141 206 311 637 637 25 94 118 139 204 310 635 635 26 92 116 138 202 308 633 633 27 91 114 136 200 306 631 631 28 89 113 134 199 304 630 630 29 87 111 133 197 303 628 628 30 86 109 131 196 301 627 627 2.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 172 186 211 287 400 726 1 359 2 181 195 220 296 410 735 1 099 3 186 202 226 293 410 735 901 4 189 205 229 296 410 735 748 5 190 208 234 299 410 735 735 6 190 209 237 303 409 734 734 7 190 210 237 304 407 732 732 8 188 209 235 301 406 731 731 9 187 208 233 298 404 729 729 10 186 208 232 297 403 728 728 11 184 207 230 295 401 726 726 12 182 205 228 292 398 723 723 13 180 203 225 289 395 721 721 14 177 200 222 286 392 717 717 15 174 197 219 283 389 714 714 16 170 194 216 280 386 711 711 17 167 191 212 277 383 708 708 18 164 187 209 274 379 705 705 19 161 184 206 271 376 702 702 20 158 181 203 268 373 699 699 21 155 178 200 264 370 696 696 22 152 175 197 261 367 692 692 23 149 172 194 258 364 689 689 24 145 169 191 255 361 686 686 25 142 166 188 252 358 683 683 26 139 163 185 249 355 680 680 27 136 160 182 246 352 677 677 28 133 157 179 243 349 674 674 29 131 154 176 240 346 671 671 30 128 152 173 238 343 669 669 2.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 29 44 69 144 258 583 1 299 2 30 45 70 145 259 584 1 048 3 31 47 71 138 255 580 855 4 32 49 73 140 254 579 709 5 33 51 78 143 253 579 596 6 34 53 80 147 252 578 578 7 34 54 81 148 252 577 577 8 33 54 80 146 250 576 576 9 32 54 79 144 250 575 575 10 32 54 78 143 249 574 574 11 32 54 78 142 248 573 573 12 31 55 77 142 247 573 573 13 31 54 77 141 247 572 572 14 31 54 76 140 246 572 572 15 31 54 76 140 246 571 571 16 30 54 76 140 246 571 571 17 30 54 75 140 246 571 571 18 30 54 75 140 246 571 571 19 30 54 76 140 246 571 571 20 30 54 76 140 246 571 571 21 30 54 76 140 246 571 571 22 30 54 76 140 246 571 571 23 30 54 75 140 246 571 571 24 30 54 75 140 245 571 571 25 30 53 75 139 245 571 571 26 30 53 75 139 245 570 570 27 29 53 74 139 245 570 570 28 29 52 74 139 244 570 570 29 29 52 74 138 244 569 569 30 28 52 74 138 244 569 569 2.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 40 65 141 255 580 1 313 2 28 42 67 143 257 582 1 059 3 31 46 70 137 254 579 864 4 33 50 74 140 254 580 715 5 35 53 80 144 255 580 601 6 36 55 83 149 255 581 581 7 38 58 85 152 256 581 581 8 38 59 85 151 256 581 581 9 38 60 85 150 256 581 581 10 39 61 86 150 256 581 581 11 40 63 86 151 256 582 582 12 41 64 86 151 257 582 582 13 41 64 86 151 256 582 582 14 41 64 86 151 256 582 582 15 41 64 86 150 256 581 581 16 40 64 86 150 256 581 581 17 40 64 86 150 256 581 581 18 40 64 86 150 256 581 581 19 40 64 86 150 256 581 581 20 41 64 86 150 256 581 581 21 41 64 86 150 256 582 582 22 41 64 86 150 256 581 581 23 41 64 86 150 256 581 581 24 40 64 85 150 256 581 581 25 40 63 85 149 255 581 581 26 39 63 85 149 255 580 580 27 39 62 84 148 254 580 580 28 38 62 84 148 254 579 579 29 38 61 83 147 253 579 579 30 37 61 83 147 253 578 578 2.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 126 140 165 241 355 680 1 403 2 125 139 164 240 353 679 1 130 3 125 140 164 231 348 674 922 4 125 142 166 233 346 672 764 5 125 143 170 235 345 671 671 6 125 144 172 238 344 669 669 7 125 145 172 239 343 668 668 8 124 145 171 237 342 667 667 9 123 144 170 235 340 666 666 10 123 145 169 234 340 665 665 11 123 145 169 233 339 664 664 12 122 145 168 232 338 663 663 13 121 144 166 231 336 662 662 14 120 143 165 229 335 660 660 15 118 141 163 227 333 658 658 16 115 139 161 225 331 656 656 17 113 136 158 222 328 653 653 18 110 134 156 220 326 651 651 19 108 132 153 218 324 649 649 20 106 129 151 216 321 647 647 21 104 127 149 213 319 644 644 22 101 125 147 211 317 642 642 23 99 123 145 209 315 640 640 24 97 121 142 207 312 638 638 25 95 118 140 205 310 636 636 26 93 116 138 202 308 633 633 27 91 114 136 200 306 631 631 28 89 112 134 198 304 629 629 29 87 110 132 196 302 627 627 30 85 108 130 194 300 625 625 2.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 36 112 225 551 1 282 2 1 13 38 114 228 553 1 032 3 2 17 41 108 225 550 842 4 4 20 44 111 225 550 697 5 6 24 50 115 226 551 585 6 7 27 54 120 226 552 552 7 9 29 56 123 227 552 552 8 9 30 56 122 227 552 552 9 9 31 56 121 227 552 552 10 9 32 56 121 226 552 552 11 10 33 56 120 226 551 551 12 10 33 56 120 226 551 551 13 11 33 55 120 226 551 551 14 11 33 55 120 225 551 551 15 12 33 55 119 225 551 551 16 13 33 55 119 225 550 550 17 13 33 55 119 225 550 550 18 15 33 55 119 225 550 550 19 15 33 55 119 225 550 550 20 16 34 55 120 226 551 551 21 16 34 56 120 226 551 551 22 17 35 56 121 226 552 552 23 18 35 57 121 227 552 552 24 19 35 57 121 227 552 552 25 19 35 57 121 227 552 552 26 20 35 57 122 227 553 553 27 20 36 57 122 227 553 553 28 21 36 57 122 228 553 553 29 22 36 57 122 228 553 553 30 23 36 58 122 228 553 553 2.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 35 50 75 150 264 589 1 280 2 36 50 75 151 265 590 1 030 3 36 51 75 143 260 585 840 4 36 53 77 144 258 583 695 5 36 54 81 146 256 582 583 6 39 58 86 152 258 583 583 7 36 56 84 151 254 579 579 8 40 61 87 153 258 583 583 9 39 61 86 151 257 582 582 10 34 56 80 145 251 576 576 11 30 52 76 140 246 571 571 12 27 50 73 137 243 568 568 13 25 48 70 134 240 565 565 14 23 46 68 132 238 564 564 15 21 45 67 131 237 562 562 16 20 43 65 129 235 560 560 17 19 42 64 129 234 560 560 18 18 42 63 128 234 559 559 19 18 41 63 127 233 559 559 20 18 41 63 128 233 559 559 21 18 41 63 128 233 559 559 22 18 41 63 128 233 559 559 23 18 41 63 127 233 559 559 24 19 41 63 127 233 558 558 25 19 41 63 127 233 558 558 26 20 41 63 127 233 558 558 27 20 41 63 127 233 558 558 28 21 41 63 127 233 558 558 29 22 41 62 127 233 558 558 30 23 41 62 127 232 558 558 2.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 199 213 238 314 427 753 1 698 2 195 209 234 310 423 749 1 344 3 191 206 230 298 415 740 1 082 4 187 204 228 295 409 734 886 5 183 201 228 293 403 729 740 6 180 199 226 293 398 724 724 7 176 196 224 290 394 719 719 8 172 193 219 285 389 715 715 9 167 189 214 279 385 710 710 10 164 186 210 275 381 706 706 11 160 183 206 271 376 702 702 12 156 180 202 267 372 698 698 13 153 176 198 263 368 694 694 14 149 173 194 259 365 690 690 15 146 169 191 255 361 686 686 16 142 166 187 252 358 683 683 17 139 162 184 249 354 680 680 18 136 159 181 246 351 677 677 19 133 156 178 243 348 674 674 20 130 154 176 240 346 671 671 21 128 151 173 237 343 668 668 22 125 148 170 235 340 666 666 23 122 146 168 232 338 663 663 24 120 143 165 229 335 661 661 25 117 141 163 227 333 658 658 26 115 138 160 224 330 656 656 27 113 136 158 222 328 653 653 28 110 134 155 220 326 651 651 29 108 132 153 218 323 649 649 30 106 129 151 216 321 647 647 2.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 26 50 107 243 568 1 288 2 8 26 50 107 243 568 1 035 3 9 29 52 102 241 566 844 4 12 34 56 99 241 567 698 5 16 40 61 102 242 568 586 6 18 43 65 98 243 568 568 7 19 45 64 92 243 569 569 8 17 44 63 91 243 569 569 9 18 45 66 95 243 569 569 10 20 48 68 99 244 569 569 11 21 50 70 102 244 569 569 12 23 53 71 102 244 569 569 13 24 54 71 103 244 569 569 14 24 55 72 103 244 569 569 15 24 55 72 103 244 569 569 16 24 55 72 103 243 568 568 17 24 55 72 103 243 569 569 18 24 55 72 103 243 569 569 19 24 55 72 103 243 569 569 20 24 55 72 103 244 569 569 21 24 55 72 103 244 569 569 22 24 55 72 103 244 569 569 23 24 55 72 103 244 569 569 24 24 55 72 103 244 569 569 25 24 55 72 103 244 569 569 26 24 55 72 103 244 569 569 27 24 55 72 103 244 569 569 28 24 55 72 103 244 569 569 29 24 55 72 103 243 569 569 30 24 55 72 103 243 568 568 2.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 14 89 203 528 1 247 2 1 5 12 88 202 527 1 004 3 2 5 12 80 197 522 819 4 3 6 14 80 194 520 678 5 4 6 18 83 194 519 569 6 5 8 21 87 193 518 518 7 5 9 23 89 193 518 518 8 7 9 22 88 193 518 518 9 7 10 22 87 193 518 518 10 8 11 22 87 193 518 518 11 8 12 23 87 193 518 518 12 9 12 24 87 193 518 518 13 11 13 25 88 193 519 519 14 11 14 26 88 194 519 519 15 12 15 28 88 194 519 519 16 12 15 29 88 194 519 519 17 13 16 30 89 194 520 520 18 13 17 32 89 195 520 520 19 15 18 33 90 195 521 521 20 16 18 34 90 196 521 521 21 16 20 35 91 197 522 522 22 17 20 37 91 197 522 522 23 17 21 38 92 198 523 523 24 19 21 39 92 198 523 523 25 19 22 40 92 198 523 523 26 20 24 41 92 198 523 523 27 20 24 42 92 198 523 523 28 21 25 45 92 198 523 523 29 21 25 46 92 198 523 523 30 23 26 47 92 198 524 524 3. Other exposures 3.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 21 44 164 297 3 044 2 1 15 21 44 164 335 2 257 3 1 15 23 48 159 348 1 699 4 1 16 26 52 156 347 1 310 5 2 18 30 54 156 338 1 038 6 3 21 32 58 156 324 842 7 5 23 34 60 156 309 696 8 5 24 36 62 156 293 585 9 5 25 37 65 156 276 498 10 5 26 39 67 156 260 429 11 6 26 39 68 156 250 373 12 6 26 39 68 156 250 327 13 6 26 39 68 156 250 288 14 6 26 39 68 156 250 255 15 6 26 39 68 156 250 250 16 6 26 42 68 156 250 250 17 6 26 44 68 156 250 250 18 6 26 46 68 156 250 250 19 7 26 49 68 156 250 250 20 7 26 52 68 156 250 250 21 7 26 53 68 156 250 250 22 8 26 56 68 156 250 250 23 8 26 58 68 156 250 250 24 8 26 61 68 156 250 250 25 9 26 63 68 156 250 250 26 9 26 66 68 156 250 250 27 9 26 68 70 156 250 250 28 10 26 71 72 156 250 250 29 10 26 73 74 156 250 250 30 11 26 76 75 156 250 250 3.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 21 27 50 171 308 3 170 2 9 23 29 52 173 347 2 348 3 9 23 32 57 167 360 1 764 4 9 24 35 61 165 358 1 359 5 9 26 38 62 164 348 1 074 6 10 28 40 65 164 334 870 7 11 30 41 66 163 318 718 8 11 30 42 68 162 301 603 9 11 31 43 71 162 283 513 10 11 31 44 73 161 266 442 11 10 31 44 73 161 254 383 12 10 30 43 72 160 254 335 13 9 30 43 72 160 253 295 14 9 29 42 71 159 252 262 15 8 29 42 71 159 252 252 16 7 28 42 70 158 251 251 17 7 28 45 70 158 251 251 18 7 28 48 70 158 251 251 19 7 28 50 70 158 251 251 20 8 28 52 70 158 252 252 21 8 28 55 71 159 252 252 22 8 29 57 71 159 252 252 23 8 29 60 71 159 252 252 24 8 29 62 71 159 252 252 25 9 29 65 71 159 252 252 26 9 29 67 71 159 252 252 27 10 29 70 72 159 252 252 28 10 29 72 73 159 252 252 29 10 29 75 75 159 252 252 30 11 29 77 77 159 252 252 3.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 14 21 43 164 297 3 043 2 1 14 21 43 164 335 2 256 3 1 15 23 48 159 348 1 698 4 1 16 26 52 156 346 1 310 5 1 18 30 54 156 338 1 038 6 3 20 32 57 156 324 841 7 4 23 34 60 156 309 696 8 5 24 35 62 156 293 585 9 5 25 37 65 156 276 498 10 5 26 39 67 156 260 429 11 5 26 39 68 156 249 373 12 5 26 39 68 156 249 327 13 5 26 39 68 156 249 288 14 5 26 39 68 156 249 255 15 5 26 39 68 156 249 249 16 5 26 42 68 156 249 249 17 6 26 44 68 156 249 249 18 6 26 46 68 156 249 249 19 7 26 49 68 156 249 249 20 7 26 52 68 156 249 249 21 7 26 53 68 156 249 249 22 8 26 56 68 156 249 249 23 8 26 58 68 156 249 249 24 8 26 61 68 156 249 249 25 9 26 63 68 156 249 249 26 9 26 66 68 156 249 249 27 9 26 68 70 156 249 249 28 10 26 71 72 156 249 249 29 10 26 73 74 156 249 249 30 11 26 76 75 156 249 249 3.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 77 90 97 119 240 335 3 081 2 73 86 93 115 236 340 2 296 3 75 89 98 123 233 354 1 731 4 73 88 98 124 228 354 1 340 5 71 88 100 124 226 346 1 064 6 71 88 100 125 224 334 865 7 70 89 100 125 222 319 717 8 69 88 100 127 221 314 603 9 68 88 100 128 219 313 514 10 65 85 98 127 216 309 443 11 62 83 96 125 213 306 385 12 61 81 94 124 212 305 338 13 60 81 94 123 211 304 304 14 60 80 93 122 210 304 304 15 59 80 93 122 210 303 303 16 59 79 92 121 209 303 303 17 58 79 92 121 209 302 302 18 57 78 91 120 208 301 301 19 57 77 90 120 207 301 301 20 56 77 90 119 207 300 300 21 55 76 89 118 206 299 299 22 55 75 88 117 205 298 298 23 54 74 87 116 204 297 297 24 53 73 86 115 203 296 296 25 52 72 85 114 202 295 295 26 50 71 84 113 201 294 294 27 49 70 83 112 200 293 293 28 48 69 82 111 199 292 292 29 47 68 81 110 198 291 291 30 46 67 80 109 197 290 290 3.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 18 25 47 168 298 3 058 2 7 20 27 49 170 336 2 268 3 7 21 30 55 165 349 1 707 4 8 23 33 59 163 348 1 317 5 9 25 37 61 164 339 1 043 6 10 28 39 65 163 326 846 7 11 30 41 67 163 311 700 8 11 31 42 69 163 294 588 9 11 31 43 71 162 278 501 10 11 31 44 73 162 261 432 11 11 31 44 73 161 255 375 12 10 31 44 73 161 254 329 13 10 31 44 73 161 254 290 14 10 30 43 73 161 254 258 15 10 30 43 73 161 254 254 16 9 30 43 72 160 253 253 17 9 30 45 72 160 253 253 18 9 30 48 72 160 253 253 19 9 30 49 72 160 253 253 20 10 30 52 73 161 254 254 21 10 31 55 73 161 254 254 22 10 31 57 73 161 254 254 23 11 31 60 73 161 255 255 24 11 31 62 74 161 255 255 25 11 31 65 74 161 255 255 26 11 31 67 74 161 255 255 27 11 31 70 73 161 255 255 28 11 31 72 74 161 255 255 29 11 31 75 75 161 254 254 30 11 31 77 77 161 254 254 3.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 45 59 65 88 208 304 3 065 2 49 62 69 91 212 337 2 276 3 53 67 76 101 211 350 1 713 4 55 70 81 107 211 349 1 321 5 57 73 85 110 212 341 1 048 6 58 76 88 113 212 328 851 7 59 78 89 114 211 313 705 8 58 78 89 116 210 303 593 9 57 77 89 118 209 302 506 10 56 77 89 118 207 300 436 11 55 75 88 117 206 299 379 12 53 74 87 116 204 297 332 13 52 72 85 115 203 296 296 14 51 71 84 113 201 294 294 15 49 70 83 112 200 293 293 16 48 69 82 111 199 292 292 17 48 68 81 110 198 291 291 18 47 67 80 110 197 291 291 19 46 67 80 109 197 290 290 20 45 66 79 108 196 289 289 21 45 65 78 108 196 289 289 22 44 65 78 107 195 288 288 23 43 64 77 106 194 287 287 24 42 63 76 105 193 286 286 25 42 62 75 104 192 285 285 26 41 61 74 104 191 285 285 27 40 60 73 103 191 284 284 28 39 60 72 102 190 283 283 29 38 59 75 101 189 282 282 30 37 58 77 100 188 281 281 3.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 20 43 164 297 3 041 2 0 14 20 43 164 334 2 255 3 1 14 23 48 158 347 1 697 4 1 15 26 51 155 346 1 309 5 1 17 29 53 155 337 1 037 6 2 20 31 57 155 324 841 7 4 22 33 59 155 309 695 8 4 23 35 61 155 292 585 9 4 24 36 64 155 276 498 10 5 25 38 67 155 259 429 11 5 25 38 67 155 249 373 12 5 25 38 68 155 249 326 13 5 25 38 68 155 249 288 14 5 25 38 68 155 249 255 15 5 25 39 68 155 249 249 16 5 25 42 68 155 249 249 17 6 25 44 68 155 249 249 18 6 25 46 68 155 249 249 19 7 25 49 68 155 249 249 20 7 25 52 68 155 249 249 21 7 25 53 68 155 249 249 22 8 25 56 68 155 249 249 23 8 25 58 68 155 249 249 24 8 25 61 68 155 249 249 25 9 25 63 68 156 249 249 26 9 25 66 68 156 249 249 27 9 25 68 70 156 249 249 28 10 25 71 72 156 249 249 29 10 25 73 74 156 249 249 30 11 25 76 75 156 249 249 3.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 22 45 183 303 3 105 2 0 11 22 45 183 341 2 303 3 1 11 24 50 177 354 1 733 4 1 13 26 56 174 353 1 337 5 1 16 28 59 172 344 1 058 6 2 18 33 60 171 330 857 7 2 21 36 60 170 314 709 8 4 24 37 60 169 297 595 9 7 31 42 59 168 280 507 10 10 34 42 57 167 264 436 11 9 33 41 56 166 260 379 12 7 32 41 56 165 259 332 13 6 31 41 56 165 258 292 14 6 31 42 57 164 257 259 15 6 31 42 57 163 256 256 16 6 31 42 57 162 255 255 17 6 31 45 57 161 254 254 18 6 31 47 57 160 253 253 19 7 31 49 57 160 253 253 20 7 31 52 57 161 254 254 21 7 31 54 59 161 254 254 22 8 31 57 61 161 254 254 23 8 31 59 63 160 253 253 24 8 31 61 64 160 253 253 25 9 31 64 66 159 252 252 26 9 31 66 68 159 252 252 27 9 31 68 70 158 251 251 28 10 31 71 72 158 251 251 29 10 31 73 75 157 251 251 30 11 31 76 77 157 250 250 3.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 81 95 101 124 245 340 3 224 2 79 93 99 122 242 355 2 404 3 77 91 100 125 235 370 1 816 4 75 90 100 126 230 370 1 403 5 73 89 101 125 227 361 1 112 6 72 90 101 127 225 347 902 7 71 90 101 126 223 331 746 8 69 88 99 126 220 313 627 9 67 87 99 127 218 311 534 10 65 86 99 127 216 309 460 11 64 84 97 126 215 308 400 12 62 83 96 125 213 306 350 13 61 81 94 123 211 304 308 14 59 80 93 122 210 303 303 15 58 78 91 121 208 302 302 16 56 77 90 119 207 300 300 17 55 76 89 118 206 299 299 18 54 75 88 117 205 298 298 19 54 74 87 116 204 297 297 20 53 73 86 116 203 297 297 21 52 72 85 115 202 296 296 22 51 71 84 114 202 295 295 23 50 70 83 113 201 294 294 24 49 69 82 112 199 293 293 25 48 68 81 111 198 292 292 26 47 67 80 110 197 291 291 27 46 66 79 109 196 290 290 28 45 65 78 108 195 289 289 29 44 64 77 107 194 288 288 30 43 63 80 106 193 287 287 3.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 54 68 74 97 218 313 3 132 2 53 67 73 95 216 345 2 330 3 52 66 74 99 210 359 1 757 4 50 66 76 102 206 358 1 357 5 49 66 78 102 204 349 1 075 6 49 67 78 104 202 336 872 7 49 68 79 104 201 320 721 8 48 67 78 105 199 303 606 9 46 66 78 107 198 291 516 10 45 66 79 107 196 290 444 11 45 65 78 107 195 289 386 12 44 64 77 107 194 288 338 13 43 64 76 106 194 287 298 14 42 63 76 105 193 286 286 15 42 62 75 105 192 286 286 16 41 61 74 103 191 285 285 17 40 61 74 103 191 284 284 18 39 60 73 102 190 283 283 19 39 59 72 102 190 283 283 20 39 59 72 102 189 283 283 21 38 59 72 101 189 282 282 22 38 58 71 101 189 282 282 23 37 58 71 100 188 281 281 24 37 57 70 100 188 281 281 25 36 57 70 99 187 280 280 26 36 56 69 98 186 279 279 27 35 55 70 98 185 279 279 28 34 55 72 97 185 278 278 29 33 54 76 96 184 277 277 30 33 53 78 96 183 277 277 3.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 40 46 68 189 307 3 149 2 27 40 47 69 190 346 2 339 3 25 40 48 73 183 359 1 760 4 24 40 50 76 180 358 1 357 5 24 41 53 77 179 348 1 074 6 25 43 54 80 178 334 870 7 26 44 55 81 177 318 719 8 25 44 56 83 177 301 604 9 25 45 57 85 176 284 514 10 24 45 57 86 175 268 442 11 24 44 57 86 174 268 384 12 23 43 56 86 174 267 336 13 22 43 56 85 173 266 296 14 21 42 55 84 172 265 265 15 21 41 54 84 171 265 265 16 20 40 53 83 171 264 264 17 19 40 53 82 170 263 263 18 19 39 52 82 170 263 263 19 19 39 52 82 169 263 263 20 19 39 53 82 169 263 263 21 19 39 55 82 170 263 263 22 19 39 57 82 169 263 263 23 19 39 60 81 169 263 263 24 18 39 62 81 169 262 262 25 18 39 65 81 169 262 262 26 18 38 67 81 169 262 262 27 18 38 70 81 168 262 262 28 17 38 72 80 168 261 261 29 17 38 75 80 168 261 261 30 17 37 77 80 168 261 261 3.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 24 145 295 3 023 2 0 1 6 25 146 333 2 241 3 1 1 9 30 140 345 1 687 4 1 3 11 34 138 344 1 302 5 1 4 14 36 138 336 1 031 6 2 4 16 39 138 322 836 7 2 6 19 41 138 307 691 8 2 6 22 44 138 291 581 9 2 7 25 47 138 274 495 10 4 8 27 49 138 258 426 11 4 9 29 51 139 242 371 12 4 10 32 49 137 230 325 13 4 10 35 50 138 232 286 14 4 11 36 50 138 231 254 15 5 12 39 49 137 230 230 16 5 12 42 48 136 229 229 17 6 14 44 49 136 229 229 18 6 15 46 52 136 229 229 19 7 15 49 53 136 230 230 20 7 17 51 56 137 230 230 21 7 17 53 58 137 230 230 22 8 18 56 59 137 231 231 23 8 18 58 62 137 231 231 24 8 20 61 64 137 230 230 25 9 20 62 66 137 230 230 26 9 21 65 68 137 230 230 27 9 22 67 70 137 230 230 28 10 23 70 71 137 230 230 29 10 23 72 73 137 230 230 30 10 25 75 75 137 230 230 3.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 42 56 62 85 206 303 3 110 2 42 56 62 85 206 341 2 306 3 41 56 64 89 199 354 1 735 4 40 56 66 92 196 353 1 339 5 40 57 69 93 195 344 1 060 6 41 58 70 95 194 331 859 7 41 60 71 96 193 315 711 8 40 59 71 98 192 298 597 9 39 59 71 100 191 284 509 10 39 59 72 101 190 283 438 11 38 59 72 101 189 282 381 12 37 58 71 100 188 281 333 13 37 57 70 99 187 281 294 14 36 56 69 99 187 280 280 15 35 56 69 98 186 279 279 16 34 55 68 97 185 278 278 17 34 54 67 97 185 278 278 18 33 54 67 96 184 277 277 19 33 53 66 96 184 277 277 20 33 53 66 96 183 277 277 21 32 53 66 95 183 276 276 22 32 53 66 95 183 276 276 23 32 52 65 94 182 275 275 24 31 52 64 94 182 275 275 25 30 51 65 93 181 274 274 26 30 50 67 93 180 274 274 27 29 50 70 92 180 273 273 28 28 49 72 91 179 272 272 29 28 48 74 91 178 272 272 30 27 48 77 90 178 271 271 3.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 11 25 31 54 175 306 3 138 2 15 29 35 58 179 344 2 329 3 18 32 41 66 176 358 1 754 4 20 36 46 72 176 357 1 353 5 23 39 51 75 177 348 1 071 6 22 39 51 76 175 334 868 7 27 46 57 82 179 318 718 8 26 45 57 83 178 301 603 9 27 47 59 87 178 284 513 10 29 49 62 91 180 273 442 11 30 51 63 93 181 274 384 12 31 51 64 93 181 275 336 13 31 52 65 94 182 275 296 14 31 52 65 94 182 275 275 15 31 52 65 94 182 275 275 16 31 51 64 94 182 275 275 17 31 51 64 94 182 275 275 18 30 51 64 93 181 274 274 19 30 50 63 93 181 274 274 20 30 50 63 93 181 274 274 21 30 50 63 93 180 274 274 22 30 50 63 92 180 273 273 23 29 50 63 92 180 273 273 24 29 49 62 92 179 273 273 25 28 49 65 91 179 272 272 26 28 48 67 91 179 272 272 27 27 48 70 90 178 271 271 28 27 47 72 90 178 271 271 29 26 47 75 89 177 270 270 30 26 46 77 89 176 270 270 3.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 11 24 31 53 174 307 3 155 2 12 25 32 54 175 346 2 338 3 12 27 35 60 171 359 1 759 4 13 28 38 64 168 357 1 356 5 13 30 42 66 168 348 1 073 6 15 33 44 70 168 334 869 7 17 35 46 72 168 318 718 8 17 36 47 74 168 301 603 9 17 37 49 77 168 284 513 10 17 38 51 79 168 267 442 11 18 38 51 80 169 262 384 12 18 38 51 81 169 262 336 13 18 39 51 81 169 262 296 14 18 39 52 81 169 262 262 15 18 39 52 81 169 262 262 16 18 38 51 81 169 262 262 17 18 38 51 81 169 262 262 18 18 38 51 81 169 262 262 19 18 38 51 81 169 262 262 20 18 39 52 81 169 262 262 21 18 38 55 81 169 262 262 22 18 38 57 81 168 262 262 23 17 38 60 80 168 261 261 24 17 38 62 80 168 261 261 25 17 37 65 79 167 260 260 26 16 37 67 79 167 260 260 27 16 36 70 79 166 260 260 28 15 36 72 78 166 259 259 29 15 36 74 78 166 259 259 30 15 35 77 78 165 259 259 3.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 46 59 66 88 209 309 3 177 2 49 62 69 91 212 348 2 357 3 51 65 74 99 209 362 1 777 4 52 67 78 103 208 362 1 372 5 53 70 82 106 208 353 1 088 6 55 73 84 110 208 339 882 7 56 75 86 111 208 323 730 8 56 75 87 114 208 306 614 9 56 76 88 116 207 301 523 10 56 77 89 118 207 300 450 11 56 77 89 119 207 300 391 12 55 76 89 118 206 299 343 13 55 75 88 117 205 298 302 14 54 74 87 116 204 298 298 15 53 73 86 116 203 297 297 16 52 72 85 115 203 296 296 17 51 72 85 114 202 295 295 18 50 71 84 113 201 294 294 19 50 70 83 113 200 294 294 20 49 70 82 112 200 293 293 21 48 69 82 111 199 292 292 22 47 68 81 110 198 291 291 23 47 67 80 109 197 290 290 24 46 66 79 108 196 290 290 25 45 65 78 108 195 289 289 26 44 64 77 107 195 288 288 27 43 63 76 106 194 287 287 28 42 62 75 105 193 286 286 29 41 62 76 104 192 285 285 30 40 61 78 103 191 284 284 3.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 77 90 97 119 240 335 3 270 2 81 94 101 123 244 360 2 441 3 81 95 104 129 239 374 1 841 4 80 96 106 132 236 374 1 423 5 83 99 111 136 238 365 1 127 6 85 102 114 139 238 352 915 7 87 105 116 142 238 335 758 8 88 107 119 145 239 333 638 9 89 109 121 149 240 333 544 10 89 109 122 151 240 333 468 11 89 109 122 151 239 333 407 12 88 108 121 151 238 332 356 13 87 107 120 149 237 330 330 14 85 106 119 148 236 329 329 15 84 104 117 146 234 328 328 16 82 103 116 145 233 326 326 17 81 101 114 144 231 325 325 18 79 100 113 142 230 323 323 19 78 99 111 141 229 322 322 20 77 97 110 140 227 321 321 21 75 96 109 138 226 319 319 22 74 94 107 137 224 318 318 23 72 93 106 135 223 316 316 24 71 91 104 133 221 315 315 25 69 90 103 132 220 313 313 26 67 88 101 130 218 311 311 27 66 86 99 129 217 310 310 28 64 85 98 127 215 308 308 29 63 83 96 126 214 307 307 30 61 82 95 124 212 305 305 3.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 4 17 24 46 167 307 3 153 2 7 21 27 50 171 345 2 332 3 9 23 32 57 167 358 1 755 4 11 26 37 63 167 357 1 353 5 13 29 41 66 168 347 1 070 6 15 33 44 69 168 333 867 7 17 35 46 72 168 317 717 8 17 36 48 74 168 300 602 9 17 37 49 78 169 283 513 10 18 38 51 80 169 266 441 11 18 38 51 80 168 262 383 12 17 38 51 80 168 261 335 13 17 37 50 80 168 261 295 14 16 37 50 79 167 260 261 15 15 36 49 78 166 259 259 16 15 35 48 77 165 258 258 17 14 35 48 77 165 258 258 18 14 34 48 77 164 258 258 19 14 34 50 76 164 257 257 20 14 34 52 77 164 258 258 21 14 34 55 77 165 258 258 22 14 34 57 77 165 258 258 23 14 34 60 77 164 258 258 24 14 34 62 77 164 258 258 25 14 34 65 76 164 257 257 26 13 34 67 76 164 257 257 27 13 34 70 76 164 257 257 28 13 34 72 76 164 257 257 29 13 33 75 76 164 257 257 30 13 33 77 77 163 257 257 3.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 90 103 110 132 253 348 3 375 2 90 104 110 133 253 369 2 514 3 89 104 112 137 248 384 1 896 4 89 104 115 141 245 384 1 465 5 89 106 118 142 244 375 1 160 6 90 108 120 145 244 360 940 7 91 110 121 146 243 343 777 8 91 110 122 149 243 336 653 9 90 110 122 151 242 335 556 10 89 110 122 151 240 333 478 11 88 108 121 150 238 332 415 12 86 106 119 149 236 330 363 13 84 104 117 147 235 328 328 14 82 102 115 145 233 326 326 15 80 101 114 143 231 324 324 16 78 99 112 141 229 322 322 17 76 97 110 139 227 320 320 18 75 95 108 138 226 319 319 19 73 94 107 136 224 317 317 20 72 93 106 135 223 316 316 21 71 92 105 134 222 315 315 22 70 91 104 133 221 314 314 23 69 90 103 132 220 313 313 24 68 88 101 131 219 312 312 25 67 87 100 130 217 311 311 26 66 86 99 128 216 310 310 27 64 85 98 127 215 308 308 28 63 84 97 126 214 307 307 29 62 83 96 125 213 306 306 30 61 82 95 124 212 305 305 3.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 333 347 353 376 497 592 3 481 2 77 90 97 119 240 376 2 571 3 79 93 102 127 237 390 1 931 4 81 96 107 133 237 388 1 488 5 83 99 111 136 238 378 1 177 6 85 103 114 140 238 364 953 7 87 106 117 142 239 346 787 8 88 107 119 145 239 333 661 9 88 108 120 149 240 333 563 10 88 109 122 150 239 333 484 11 88 109 122 151 239 332 421 12 89 109 122 151 239 332 368 13 89 109 122 152 240 333 333 14 89 110 123 152 240 333 333 15 90 111 124 153 241 334 334 16 91 112 125 154 242 335 335 17 92 113 126 155 243 336 336 18 93 114 127 156 244 337 337 19 94 114 127 157 245 338 338 20 95 115 128 157 245 338 338 21 95 115 128 158 245 339 339 22 94 115 128 157 245 338 338 23 94 114 127 157 245 338 338 24 93 114 126 156 244 337 337 25 92 113 125 155 243 336 336 26 91 111 124 154 242 335 335 27 90 110 123 152 240 333 333 28 88 109 122 151 239 332 332 29 87 107 120 150 238 331 331 30 85 106 119 148 236 329 329 3.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 12 34 155 301 3 089 2 0 5 12 34 155 339 2 292 3 1 5 14 39 149 353 1 725 4 1 5 16 42 146 351 1 331 5 1 6 18 43 145 342 1 053 6 2 8 20 45 144 329 853 7 2 10 21 47 143 313 705 8 2 10 22 48 142 296 592 9 2 10 25 50 141 279 504 10 4 10 27 52 141 262 434 11 4 11 30 53 141 246 377 12 4 11 32 53 141 234 330 13 4 11 35 53 141 234 291 14 4 12 38 53 141 234 258 15 5 12 39 53 141 234 234 16 5 13 42 53 141 234 234 17 6 14 45 54 142 235 235 18 6 15 47 54 142 235 235 19 7 15 49 55 143 236 236 20 7 17 52 56 144 237 237 21 7 17 54 59 144 238 238 22 8 18 57 61 145 238 238 23 8 19 60 63 146 239 239 24 8 20 61 65 146 239 239 25 9 20 64 66 147 240 240 26 9 22 66 68 147 240 240 27 9 22 69 71 147 241 241 28 10 23 72 73 148 241 241 29 10 24 74 75 148 241 241 30 11 25 77 77 148 242 242 3.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 62 68 91 211 307 3 134 2 49 63 69 91 212 344 2 323 3 48 63 71 96 207 357 1 749 4 48 63 73 99 203 356 1 349 5 48 64 76 100 202 347 1 068 6 49 66 78 103 202 333 865 7 49 67 78 104 200 317 716 8 48 68 79 106 200 300 601 9 48 68 80 108 199 292 512 10 47 67 80 109 198 291 441 11 46 66 79 108 196 289 383 12 44 65 77 107 195 288 335 13 42 63 76 105 193 286 296 14 41 61 74 104 192 285 285 15 40 60 73 102 190 284 284 16 38 58 71 101 189 282 282 17 37 57 70 100 188 281 281 18 36 56 69 99 186 280 280 19 35 55 68 98 185 279 279 20 34 55 68 97 185 278 278 21 34 54 67 97 184 278 278 22 33 54 67 96 184 277 277 23 32 53 66 95 183 276 276 24 32 52 65 95 182 276 276 25 31 51 65 94 182 275 275 26 30 51 67 93 181 274 274 27 30 50 70 92 180 273 273 28 29 49 72 92 180 273 273 29 28 49 75 91 179 272 272 30 28 48 77 90 178 272 272 3.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 111 124 131 153 274 369 3 408 2 112 125 132 154 275 371 2 531 3 113 127 136 161 271 386 1 907 4 113 129 139 165 269 386 1 472 5 114 131 143 167 269 376 1 166 6 116 133 145 170 269 362 946 7 117 135 146 172 268 362 783 8 116 135 147 173 267 361 658 9 115 135 147 176 267 360 561 10 115 135 148 177 266 359 483 11 113 134 147 176 264 357 420 12 112 132 145 174 262 355 368 13 110 130 143 172 260 353 353 14 107 128 141 170 258 351 351 15 105 126 139 168 256 349 349 16 103 123 136 166 253 347 347 17 101 121 134 163 251 344 344 18 98 119 132 161 249 342 342 19 96 117 130 159 247 340 340 20 95 115 128 157 245 338 338 21 93 113 126 156 244 337 337 22 91 112 124 154 242 335 335 23 89 110 123 152 240 333 333 24 87 108 121 150 238 331 331 25 86 106 119 148 236 329 329 26 84 104 117 147 234 328 328 27 82 103 116 145 233 326 326 28 80 101 114 143 231 324 324 29 79 99 112 142 229 323 323 30 77 98 111 140 228 321 321 3.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 167 180 187 209 330 425 3 350 2 176 190 196 219 339 435 2 495 3 180 194 203 228 338 433 1 888 4 181 196 207 233 337 431 1 460 5 182 198 210 234 337 430 1 158 6 182 199 211 236 335 428 939 7 182 201 212 237 334 427 777 8 181 200 211 238 332 425 653 9 179 199 211 240 331 424 556 10 178 199 212 240 329 423 479 11 177 197 210 239 327 421 421 12 174 195 208 237 325 418 418 13 171 192 205 234 322 415 415 14 168 189 202 231 319 412 412 15 165 185 198 228 316 409 409 16 162 182 195 225 312 406 406 17 159 179 192 221 309 402 402 18 155 176 189 218 306 399 399 19 152 173 186 215 303 396 396 20 149 170 183 212 300 393 393 21 146 167 180 209 297 390 390 22 143 164 177 206 294 387 387 23 140 160 173 203 291 384 384 24 137 157 170 200 287 381 381 25 134 154 167 197 284 378 378 26 131 151 164 193 281 375 375 27 128 148 161 191 278 372 372 28 125 145 158 188 276 369 369 29 122 143 155 185 273 366 366 30 119 140 153 182 270 363 363 3.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 25 38 45 67 188 310 3 193 2 25 39 45 68 189 350 2 371 3 25 39 48 73 183 364 1 786 4 25 40 51 76 180 363 1 379 5 25 42 53 78 180 354 1 092 6 26 43 55 80 179 340 885 7 27 45 56 82 178 324 732 8 25 45 56 83 177 307 615 9 25 45 57 85 176 289 523 10 24 45 58 86 175 272 451 11 24 44 57 87 175 268 391 12 23 44 57 86 174 267 343 13 23 43 56 85 173 267 302 14 22 43 56 85 173 266 267 15 22 42 55 85 173 266 266 16 22 42 55 85 172 266 266 17 22 42 55 84 172 266 266 18 22 42 55 84 172 266 266 19 22 42 55 85 172 266 266 20 22 42 55 85 172 266 266 21 22 42 56 85 173 266 266 22 22 42 59 85 172 266 266 23 22 42 61 84 172 266 266 24 21 42 64 84 172 265 265 25 21 42 66 84 172 265 265 26 21 41 69 84 172 265 265 27 21 41 71 83 171 265 265 28 20 41 74 83 171 264 264 29 20 41 76 83 171 264 264 30 20 40 78 83 170 264 264 3.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 21 35 41 64 185 314 3 230 2 23 37 43 65 186 354 2 398 3 24 38 47 72 182 367 1 806 4 25 40 51 77 181 366 1 393 5 27 43 55 80 182 357 1 102 6 29 46 58 83 182 343 893 7 31 49 60 86 182 326 738 8 31 50 61 88 182 309 620 9 31 51 63 91 182 291 528 10 32 52 65 94 183 276 454 11 32 53 66 95 183 276 395 12 33 53 66 95 183 276 345 13 32 53 66 95 183 276 304 14 32 53 66 95 183 276 276 15 32 53 66 95 183 276 276 16 32 52 65 94 182 276 276 17 32 52 65 94 182 276 276 18 32 52 65 94 182 276 276 19 32 52 65 95 182 276 276 20 32 53 65 95 183 276 276 21 32 53 66 95 183 276 276 22 32 53 66 95 183 276 276 23 32 52 65 95 183 276 276 24 32 52 65 94 182 275 275 25 31 52 66 94 182 275 275 26 31 51 69 94 181 275 275 27 30 51 71 93 181 274 274 28 30 50 74 93 180 274 274 29 29 50 77 92 180 273 273 30 29 49 79 92 179 273 273 3.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 121 135 141 164 284 380 3 464 2 120 133 140 162 283 378 2 571 3 118 132 141 166 276 391 1 936 4 117 133 143 169 273 390 1 494 5 117 134 146 170 272 380 1 182 6 117 135 146 172 270 366 958 7 118 136 147 173 269 362 792 8 117 136 148 174 268 362 665 9 116 136 148 176 267 360 567 10 116 136 149 178 266 360 488 11 115 135 148 178 266 359 423 12 114 134 147 177 264 358 370 13 112 133 146 175 263 356 356 14 111 132 145 174 262 355 355 15 109 129 142 172 260 353 353 16 107 127 140 170 257 351 351 17 104 124 137 167 255 348 348 18 102 122 135 165 252 346 346 19 100 120 133 162 250 343 343 20 97 118 131 160 248 341 341 21 95 116 129 158 246 339 339 22 93 113 126 156 244 337 337 23 91 111 124 153 241 335 335 24 88 109 122 151 239 332 332 25 86 107 120 149 237 330 330 26 84 105 118 147 235 328 328 27 82 103 115 145 233 326 326 28 80 100 113 143 231 324 324 29 78 99 111 141 229 322 322 30 76 97 110 139 227 320 320 3.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 5 12 34 155 307 3 149 2 0 7 14 36 157 345 2 334 3 1 9 18 43 153 358 1 757 4 1 11 22 48 152 357 1 355 5 1 14 26 50 153 348 1 073 6 2 17 29 54 153 334 869 7 2 20 31 57 153 318 719 8 2 21 32 59 153 301 604 9 3 22 34 62 153 284 514 10 4 22 35 64 153 267 443 11 4 23 36 65 153 251 384 12 4 22 35 65 152 246 337 13 4 22 35 64 152 245 296 14 4 22 38 64 152 245 263 15 5 22 41 64 152 245 245 16 6 21 43 64 151 245 245 17 6 21 45 64 152 245 245 18 6 21 48 64 152 245 245 19 7 22 50 64 152 245 245 20 7 22 53 64 152 246 246 21 7 23 55 65 153 246 246 22 8 23 57 65 153 246 246 23 8 23 60 66 153 247 247 24 8 23 62 66 154 247 247 25 9 24 65 68 154 247 247 26 9 24 67 70 154 247 247 27 10 24 70 72 154 247 247 28 10 24 72 74 154 247 247 29 10 25 75 75 154 248 248 30 11 25 77 77 154 248 248 3.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 44 51 73 194 306 3 143 2 31 44 51 73 194 344 2 329 3 29 44 52 77 188 357 1 752 4 28 44 54 80 184 356 1 351 5 28 45 57 81 183 347 1 069 6 31 48 60 85 184 333 865 7 29 48 58 84 181 317 715 8 33 52 63 90 184 300 600 9 32 52 64 92 183 282 511 10 27 47 60 89 177 271 440 11 22 43 55 85 173 266 382 12 19 39 52 81 169 263 334 13 16 37 50 79 167 260 294 14 14 35 48 77 165 258 260 15 13 33 46 76 163 257 257 16 11 32 45 74 162 255 255 17 10 31 45 73 161 254 254 18 10 30 48 72 160 254 254 19 9 30 49 72 160 253 253 20 9 30 52 72 160 253 253 21 9 30 54 72 160 253 253 22 9 30 57 72 160 253 253 23 9 30 60 72 160 253 253 24 9 30 62 72 160 253 253 25 9 30 65 72 160 253 253 26 9 29 66 72 160 253 253 27 9 29 70 72 159 253 253 28 10 29 72 73 159 253 253 29 10 29 74 75 159 252 252 30 11 29 77 77 159 252 252 3.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 194 207 214 236 357 452 4 245 2 190 203 210 232 353 448 3 103 3 184 199 207 232 343 455 2 305 4 180 195 205 231 335 449 1 757 5 175 192 204 228 330 435 1 381 6 172 189 201 226 325 418 1 109 7 169 187 198 224 320 414 909 8 164 184 195 222 316 409 758 9 160 180 192 221 312 405 642 10 156 177 190 218 307 401 550 11 152 173 186 215 303 396 475 12 148 169 182 211 299 392 414 13 144 165 178 207 295 388 388 14 140 161 174 203 291 384 384 15 137 157 170 200 288 381 381 16 134 154 167 196 284 377 377 17 130 151 164 193 281 374 374 18 127 148 161 190 278 371 371 19 124 145 158 187 275 368 368 20 122 142 155 185 272 366 366 21 119 140 152 182 270 363 363 22 116 137 150 179 267 360 360 23 114 134 147 177 264 358 358 24 111 132 145 174 262 355 355 25 109 129 142 171 259 353 353 26 106 127 140 169 257 350 350 27 104 124 137 167 255 348 348 28 102 122 135 164 252 346 346 29 99 120 133 162 250 343 343 30 97 118 131 160 248 341 341 3.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 26 52 173 308 3 164 2 0 14 26 52 173 346 2 342 3 1 17 28 57 169 359 1 761 4 1 20 32 62 168 358 1 358 5 2 23 37 67 169 348 1 074 6 4 26 39 69 170 335 871 7 7 30 42 71 170 319 720 8 9 34 46 74 170 301 604 9 11 37 49 76 170 284 515 10 12 38 51 77 170 267 443 11 12 40 52 78 170 263 385 12 13 41 54 79 170 263 337 13 14 42 54 80 170 263 297 14 14 43 55 80 170 263 263 15 14 43 55 80 170 263 263 16 14 43 55 80 170 263 263 17 14 43 55 80 170 263 263 18 14 43 55 80 170 263 263 19 14 43 55 80 170 263 263 20 14 43 55 80 170 264 264 21 14 43 55 80 171 264 264 22 14 43 57 80 171 264 264 23 14 43 60 80 171 264 264 24 14 43 62 80 171 264 264 25 14 43 65 80 171 264 264 26 14 43 67 80 171 264 264 27 14 43 70 80 170 264 264 28 14 43 72 80 170 263 263 29 14 43 75 80 170 263 263 30 14 43 77 80 170 263 263 3.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 12 133 298 3 058 2 0 1 6 14 131 336 2 267 3 1 1 9 17 125 349 1 706 4 1 3 11 19 121 348 1 315 5 1 4 14 22 120 338 1 041 6 2 4 16 25 120 325 843 7 2 6 19 28 119 309 697 8 2 6 22 30 119 293 586 9 2 7 25 32 119 276 499 10 4 8 27 34 119 259 429 11 4 9 29 37 120 243 373 12 4 10 32 39 120 228 326 13 4 10 35 41 120 214 287 14 4 11 36 43 120 213 255 15 5 12 39 46 121 214 227 16 5 12 42 48 121 214 214 17 6 14 44 49 121 214 214 18 6 15 46 52 122 215 215 19 7 15 49 54 122 215 215 20 7 17 52 56 123 216 216 21 7 17 53 58 124 217 217 22 8 18 56 59 125 217 217 23 8 18 58 62 126 217 217 24 8 20 61 64 129 218 218 25 9 20 63 66 130 218 218 26 9 21 66 68 130 218 218 27 9 22 67 70 132 218 218 28 10 23 70 71 133 218 218 29 10 23 73 73 134 218 218 30 10 25 75 75 135 218 218 ANNEX III Volatility adjustment to the relevant risk-free interest rate term structure Currency National insurance market Volatility adjustment (in bps) Euro Austria 9 Euro Belgium 9 Euro Cyprus 9 Euro Estonia 9 Euro Finland 9 Euro France 9 Euro Germany 9 Euro Greece 9 Euro Ireland 9 Euro Italy 9 Euro Latvia 9 Euro Lithuania 9 Euro Luxembourg 9 Euro Malta 9 Euro Netherlands 9 Euro Portugal 9 Euro Slovakia 9 Euro Slovenia 9 Euro Spain 9 Czech koruna Czech Republic 12 Danish krone Denmark 5 Forint Hungary 3 Krona Sweden 9 Kuna Croatia  1 Lev Bulgaria 2 Pound sterling United Kingdom 20 Romanian leu Romania 4 Zloty Poland 11 KrÃ ³na Iceland  1 Norwegian krone Norway 40 Swiss franc Liechtenstein 6 Swiss franc Switzerland 6 Australian dollar Australia 10 Canadian dollar Canada 31 US dollar United States 37 Yen Japan 1